                        DOUGLAS GASTON 2/26/2021
                                                                     Page 1


  1                  IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MISSOURI
  2                           SOUTHERN DIVISION
  3
  4
  5
       NORMA ROGERS, et al.,                       )
  6                                                )
           Plaintiffs,                             )
  7                                                ) Cause No.
       vs.                                         ) 6:19-cv-03346-RK
  8                                                )
       DOUGLAS GASTON, et al.,                     )
  9                                                )
           Defendants.                             )
 10
 11
 12
 13
 14                  REMOTE DEPOSITION OF DOUGLAS GASTON
                      Taken on behalf of the Plaintiffs
 15                          February 26th, 2021
 16
 17
 18              Jamie Jo Kinder, CCR 842, CSR 084.003306
 19
 20
 21
 22
 23
 24
 25



                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 1 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 2


  1                                     I N D E X
  2                                                        Page
  3                                    EXAMINATION
  4    QUESTIONS BY MR. ROTHERT                                6
  5
  6
  7
  8
  9
 10                              (No exhibits marked.)
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25



                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 2 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 3

  1                  IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MISSOURI
  2                           SOUTHERN DIVISION

  3

  4     NORMA ROGERS, et al.,                   )
                                                )
  5         Plaintiffs,                         )
                                                ) Cause No.
  6     vs.                                     ) 6:19-cv-03346-RK
                                                )
  7     DOUGLAS GASTON, et al.,                 )
                                                )
  8         Defendants.                         )

  9

 10                    REMOTE DEPOSITION OF WITNESS, DOUGLAS GASTON,

 11     produced, sworn, and examined on the 26th day of February,

 12     2021, between the hours of 1:48 o'clock in the afternoon

 13     and 4:24 o'clock in the afternoon of that day, with all

 14     parties attending remotely before Jamie Jo Kinder, Missouri

 15     CCR 842, Illinois CSR 084-003306, a Certified Court

 16     Reporter within and for the State of Missouri, in a certain

 17     cause now pending before the Circuit Court of the City of

 18     St. Louis in the State of Missouri, wherein NORMA ROGERS,

 19     et al., are the Plaintiffs, and DOUGLAS GASTON, et al., are

 20     the Defendants.

 21

 22

 23

 24

 25




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 3 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 4

  1                          A P P E A R A N C E S
  2               For the Plaintiffs:
  3               Mr. Anthony Rothert
                  Mr. Carter Gill
  4               Ms. Kayla DeLoach
                  Ms. Molly Carney
  5               Mr. James Isacks
                  Ms. Gillian Wilcox
  6               Ms. Arianna Morris
                  ACLU of Missouri Foundation
  7               906 Olive, Suite 1130
                  St. Louis, MO 63108
  8               arothert@aclu-mo.org
  9               For the Defendants Duncan, Sigman, Reaves, Vaughn,
                  Cambell, Tomaszewski and Tripp:
 10
 11               Ms. Portia Kayser
                  FISHER PATTERSON SAYLER & SMITH
 12               1010 Market Street, Suite 1650
                  St. Louis, MO 63101
 13               (314)561-3675
                  pkayser@fpsslaw.com
 14
 15               For the Defendant Gaston:
 16               Mr. John Patrick Fleming
                  MISSOURI ATTORNEY GENERAL'S OFFICE
 17               P.O. Box 899
                  Jefferson City, MO 65102
 18               (573) 751-8847
                  jack.fleming@ago.mo.gov
 19
 20
 21      The Court Reporter:
 22      Ms. Jamie Jo Kinder, CCR, CSR
         ALARIS LITIGATION SERVICES
 23      711 North Eleventh Street
         St. Louis, MO 63101
 24      (800) 280-3376
         www.alaris.us
 25      transcripts@alarislitigation.com




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 4 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 5

  1                  (Deposition commenced at 1:50 p.m.)

  2              IT IS HEREBY STIPULATED AND AGREED, by and between

  3     counsel for Plaintiffs and counsel for Defendants, that the

  4     deposition of DOUGLAS GASTON may be taken in shorthand by

  5     Jamie Jo Kinder, CCR, CSR, a notary public and shorthand

  6     reporter, and afterwards transcribed into typewriting; and

  7     the signature of the witness is expressly reserved.

  8                                * * * * *

  9                    THE REPORTER:    This is Jamie Kinder, and I am

 10     a Certified Court Reporter.      This depo is being taken

 11     remotely, and those participating in this examination today

 12     are attending via Zoom, with the witness appearing remotely

 13     as well.

 14                    Counsel acknowledges their understanding that

 15     I am not physically present with the witness and that I

 16     will be reporting this proceeding remotely.       Counsel

 17     further acknowledges that I will not be administering the

 18     oath in person, but am doing so remotely.       The party and

 19     counsel consent to this arrangement and waive any

 20     objections to this manner of proceeding.

 21                    Counsel, please indicate your agreement

 22     verbally on the record by stating your name and that you

 23     stipulate to these terms, after which I will swear in the

 24     witness and we may begin.

 25                    MR. ROTHERT:    My name is Anthony Rothert, and




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 5 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 6

  1      I stipulate to these terms on behalf of Plaintiffs Norma

  2      Rogers, Arthur Rogers and William Hale.

  3                    MR. FLEMING:    I'm here for Judge Gaston.     We

  4      stipulate as well.

  5                    MS. KAYSER:    This is Portia Kayser.     I

  6      stipulate on behalf of Defendants Bobby Duncan, James

  7      Sigman, James Reaves, Jennifer Tomaszewski, Glenda

  8      Campbell, Sharon Vaughn, and Pamela Tripp.

  9                           (Witness sworn in.)

 10                                 * * * * *

 11                             DOUGLAS GASTON,

 12      of lawful age, being produced, sworn and examined on

 13      behalf of the Plaintiffs, deposes and says:

 14                               EXAMINATION

 15      QUESTIONS BY MR. ROTHERT:

 16                Q   Mr. Gaston, could you state your name for the

 17      record?

 18                A   Douglas Don Gaston.

 19                Q   And where are you today?

 20                A   Houston, Missouri, at the courthouse, Texas

 21      County Justice Center.

 22                Q   And is that where you work?

 23                A   Yes.

 24                Q   Are you in your office?

 25                A   No.




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 6 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 7

  1               Q    Where are you?     In the courthouse?

  2               A    Courtroom C in the courthouse and I'm seated

  3      at the judge's seat here in the courtroom.

  4               Q    Okay.   Is that the bench there in that

  5      courtroom?

  6               A    The bench, and that's so I had access to a

  7      good computer monitor with a video.

  8               Q    All right.    Can you -- I'm assuming that you

  9      have some experience with depositions and know the basic

 10      ground rules about a deposition.      Is that fair?

 11               A    Yes.

 12               Q    And, in fact, you are a licensed attorney?

 13               A    Yes.

 14               Q    How long have you been licensed to practice

 15      law in the State of Missouri?

 16               A    Since 1995.

 17               Q    Where did you go to law school?

 18               A    University of Arkansas at Little Rock.

 19               Q    And is Missouri the first state you became

 20      licensed to practice law in?

 21               A    Yes.

 22               Q    Since 1995, have you had any other jobs that

 23      do not involve the law or the practice of law?

 24               A    Yes.

 25               Q    Okay.   Can you tell me what those jobs were?




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 7 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 8

  1              A     I was state representative for this area in

  2     1997 and '98.    I was deputy state treasurer for the State

  3     of Missouri from, I believe, 2004 through the end of 2008.

  4              Q     All right.   Any other jobs outside of the law

  5     since 1995?

  6              A     I don't think so.

  7              Q     Are you currently employed?

  8              A     Yes.

  9              Q     Who is your employer?

 10              A     I'm a judge for Texas County, so State of

 11     Missouri is my employer.

 12              Q     And what's the job that you do for the State

 13     of Missouri?

 14              A     I'm the Associate Circuit Judge for Texas

 15     County, Missouri, in the 25th Judicial Circuit.

 16              Q     What is an Associate Circuit Judge?

 17              A     I am the judge for the county, the only one

 18     elected for the county.     We have two circuit judges, but

 19     the associate is the judge of initial jurisdiction for all

 20     sorts of matters of litigation and cases, including

 21     criminal, all civil, probate, juvenile, a little bit of

 22     everything.

 23              Q     What's the difference between an associate

 24     judge and a circuit judge?

 25              A     The associate, again, is the judge that -- For




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 8 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 9

  1     example, in a criminal case when a request for a warrant is

  2     made, that comes to me and not the circuit judge.        I would

  3     hear everything on that case, including initial bond, all

  4     initial court appearances, all matters that would lead up

  5     to preliminary hearing, if there were a preliminary

  6     hearing.     If it's a grand jury indictment, it would go

  7     straight to the circuit judge, except we have a local court

  8     rule that allows me to conduct arraignments and bond

  9     hearings.    That's one example.    Similar in other things.

 10                    Civil matters, if it's a civil suit under

 11     $25,000, an associate has jurisdiction.       If it's over, it's

 12     a circuit judge's jurisdiction.      Things like that.

 13              Q     And how long have you been an associate judge?

 14              A     Since January 1st of 2009.

 15              Q     How did you come to get that job?

 16              A     I was appointed by the governor.

 17              Q     And who was the governor then?

 18              A     Matt Blunt.

 19              Q     And how did you come to be appointed by the

 20     governor?

 21              A     I was asked if I would like to be judge of my

 22     home county and I said I sure would.

 23              Q     Okay.   Who asked you?

 24              A     The governor.

 25              Q     Was that a surprise for him to ask you?




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 9 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                     Page 10

  1               A    A bit of a surprise, yes.

  2               Q    Have you previously expressed interest in

  3      being a judge?

  4               A    No.    Not to him anyway.   I had expressed

  5      interest to other people throughout my career, but not to

  6      him.

  7               Q    Were you taking the place of someone else when

  8      you became associate judge?

  9               A    Yes.   Brad Ellsworth was facing mandatory

 10      retirement because of his age.

 11               Q    And what age is mandatory retirement for

 12      judges in Missouri?

 13               A    70.

 14               Q    And what is your age?

 15               A    53.

 16               Q    Since the time you have been an associate

 17      judge for Texas County, do you have any other jobs or work

 18      that you do other than being a judge?

 19               A    I coach various sports, including softball and

 20      basketball primarily.    I have taught college.     I am trying

 21      to remember if I have taught college since I have been

 22      judge or not.    I have done that in the past.     That's about

 23      it.

 24               Q    Where have you taught college?

 25               A    For Southwest Baptist University.      But when




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 10 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                     Page 11

  1      you say where, that's locally.       They have branches locally,

  2      and I taught classes in Mountain View and Houston, I

  3      believe, in the past.

  4                Q     Are there any other colleges at which you have

  5      taught classes?

  6                A     No.

  7                Q     What classes have you taught?

  8                A     Government classes.   I'm trying to remember.

  9      Several times I have taught just basic government,

 10      political science, 101-type courses.

 11                Q     Any other work outside of being a judge?

 12                A    No.

 13                Q     Have you authored any books?

 14                A    Yes.

 15                Q     Okay.   What books have you authored?

 16                A    The two that have been published are called --

 17      Believe is one book.     The other one is called Am I a Turtle

 18      or a Tortoise, so it's not an intellectual piece of work or

 19      anything.     They are kids books.    So I don't consider that a

 20      job.   I did those, and all of the proceeds, I have set

 21      those up so all the proceeds are donated to charitable

 22      causes.   I make nothing off those books.

 23                Q     What is Believe about?

 24                A    About believing in yourself and the purposes

 25      for which you're created.     It uses historical figures and




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 11 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 12

  1      some same-day athletes and singing stars, people like that,

  2      to get the point to young people that they can achieve

  3      anything that they can put their minds to and work towards

  4      and believe in themselves to achieve.

  5               Q    What is Am I a Turtle or a Tortoise about?

  6               A    It's about a little turtle or tortoise who is

  7      having an identity crisis and comes to understand that it's

  8      really not important what outward appearances are but what

  9      your character is and what your heart is.       I can get you a

 10      copy if you would like, Tony.

 11               Q    You might actually.     It sounds interesting.

 12      Thank you.

 13                    All right.    Now that we have those background

 14      questions out of the way, I just wanted to mention for the

 15      record that this deposition was noticed up on January 28th.

 16      Originally it was for 1:00, but we moved it to 1:30 to

 17      accommodate the deponent.

 18               A    I appreciate that very much.

 19               Q    All right.    But just making sure this is still

 20      the same notice and that's why you're here; right?

 21               A    Yes.

 22               Q    And I e-mailed counsel earlier today that I

 23      have been directed to appear at a federal TRO hearing at

 24      3:00, so we may have to take a brief recess a little before

 25      3:00.   It's important for me to be prompt, so maybe about




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 12 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 13

  1      five minutes before 3:00 we may take a recess.       If you need

  2      any breaks, though, please let me know and we will take a

  3      break.   All right?

  4               A    All right.

  5               Q    Did you -- Did you receive a preservation

  6      letter related to the issues in this case?

  7               A    Yes.

  8               Q    Do you remember when you received that?

  9               A    No.

 10               Q    Do you remember if it was before or after this

 11      lawsuit was filed?

 12               A    Before.

 13               Q    Do you remember what year you received it in?

 14               A    I don't, but I think it was 2017.

 15               Q    Okay.   What actions did you take after

 16      receiving the -- or in response to receiving the

 17      preservation letter?

 18               A    I spoke with my circuit judge about it, my

 19      presiding circuit judge, who also had received a letter.

 20      Made sure that I understood from him anything that he was

 21      requiring that I would do and if there were any additional

 22      steps that needed to be taken as far as our IT department

 23      or anything like that, and he indicated that all that was

 24      required was to just make sure I saved everything.

 25                    I also contacted the attorney general's office




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 13 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 14

  1      to ask the same question and make sure that I abided by any

  2      directives that they might have, and it was the same from

  3      them.   And so I have just made sure that I have not erased

  4      anything really whether it had anything to do with this

  5      case or not.

  6               Q     And who was the presiding circuit judge then?

  7               A     John Beger, B-E-G-E-R.

  8               Q     What did you do in preparation for today's

  9      deposition?

 10               A     I have consulted with counsel, Jack Fleming,

 11      and reviewed some documents.

 12               Q     What documents did you review?

 13               A     Reviewed my answers to interrogatories and the

 14      deposition of Bobby Duncan.

 15               Q     Did you review any other documents?

 16               A     Certainly not in the last few days.

 17               Q     Who is Bobby Duncan?

 18               A     He is a -- was a deputy sheriff who served as

 19      bailiff for a while here in the courtroom.

 20               Q     Other than your attorney, did you talk to

 21      anyone else about this deposition?

 22               A     I had visited with my wife about it.      I think

 23      the only conversation I have had with my clerks about this

 24      case at all in quite some time is just that there was going

 25      to be a deposition today and that I wouldn't be available




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 14 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 15

  1      during this time.

  2               Q    Who, other than your attorney, have you spoken

  3      with about the events at issue in this case?

  4               A    When all of the press happened about the case,

  5      there was an article in the Post-Dispatch about the case

  6      and I had several people asking me about that at that time

  7      and what had happened.

  8                    Before that, there was a complaint filed

  9      against me to my oversight board, which is the -- I believe

 10      I'll get this right -- Committee on Removal, Retirement and

 11      Discipline is the name of the body that oversees the judges

 12      in the State of Missouri, and they asked me to give my

 13      explanation as to the allegations that were in the

 14      complaint.

 15                    Other than that and the people that I have

 16      mentioned already, I think just friends and family

 17      primarily just asking me what was going on because they had

 18      heard about it or read about it.

 19               Q    Do you know who you spoke to, from or with the

 20      Judicial Review Board?

 21               A    Well, I spoke with Jim Smith, who is legal

 22      counsel for that body, and then I was asked to come and

 23      meet with Jim Smith and Judge Nancy Rahmeyer, who was chair

 24      of the commission at that time.

 25               Q    Okay.   And what did you say to Jim Smith and




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 15 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                      Page 16

  1      Judge Rahmeyer?

  2               A     Well, initially I was asked for my side of

  3      what had happened, and so I provided that in writing as to

  4      what had happened.     And then at the in-person meeting, I

  5      just described various things, and we had a conversation

  6      about what had happened with those two individuals at that

  7      time.

  8               Q     Okay.   And what two individuals are you

  9      referring to?

 10               A    Judge Rahmeyer and Jim Smith.

 11               Q     With those two.   Okay.

 12               A    And I'm not trying to be coy.      If you want me

 13      to go into detail and tell you my side --

 14               Q     I'll ask.   Do you remember -- who do you

 15      remember speaking to after there was -- Well, first of all,

 16      approximately when was there a news story about this case,

 17      do you remember?    Do you remember the year?

 18               A    I don't for certain, no.     I'm going to -- I'm

 19      going to guess it has been a couple of years, but I don't

 20      know for certain when it was.     I haven't looked at it in a

 21      long time.

 22               Q     Who do you remember speaking to about the news

 23      story?

 24               A    My family was concerned about it.      They asked

 25      about it.    I visited with my family about it.     People




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 16 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 17

  1      around the courthouse asked about it.      I'm sure I had other

  2      friends reach out.    I do not recall at this time who -- you

  3      know, if I were to make a list of all the people, I

  4      wouldn't be able to do that.     But just family and friends.

  5                Q    Could you provide -- Would you tell me the

  6      names of the people that you do remember speaking to,

  7      family or friends or people around the courthouse?

  8                A    Well, my parents' names are Don and Jean

  9      Gaston.    My sisters' names are Julee Chipps and Debbie

 10      Lewis.    My clerks' names at that time, I might need to

 11      consult with our roster because I think a couple of those

 12      people have left at this time.     But Shelly Cummins and

 13      Mildred Williams were both clerks that were with me in the

 14      courtroom the day that this incident happened, and so they

 15      talked with me about it for certain.

 16                    Other members of that office include the

 17      elected circuit clerk, who is Marci Mosley, Dena Neil

 18      Sillaman, and I would have to consult with our clerk roster

 19      to tell you for certain who the other ones were at that

 20      time because a couple have left and we have had a couple

 21      that have been hired, and I don't remember for sure when

 22      that happened with the rest of the ones in the office.

 23                    I'm -- I don't recall exact conversations, but

 24      I believe I spoke with members of the sheriff's department

 25      about it, probably the head bailiff who was Danny Fox, and




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 17 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 18

  1      beyond that, I would have to give it a lot more thought to

  2      try to come up with anyone that I can remember in

  3      particular.   It's been a long time.

  4               Q    Okay.   Have you spoken with anyone about this

  5      case in the last six months, other than your lawyer?

  6               A    Again, my wife is the one who I have spoken

  7      with primarily about it.     In the last six months?     I really

  8      don't remember conversations with other individuals about

  9      it in the last six months.     I can't recall any at this

 10      time.

 11               Q    Have you discussed the incidents in this case

 12      with a Pamela Tripp?

 13               A    I don't think so.

 14               Q    What about Jennifer Tomaszewski?

 15               A    No.   No.

 16               Q    Have you discussed the events of the case with

 17      Linda Campbell?

 18               A    No.

 19               Q    Have you discussed the events of this case

 20      with James Reaves?

 21               A    No.

 22               Q    Have you discussed the events in this case

 23      with James Sigman?

 24               A    Possibly.   He was the elected sheriff when

 25      this happened.    He was removed from that position at some




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 18 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 19

  1      point along the way, and I don't recall the timing of all

  2      of that, but it's possible I spoke with James.        I don't

  3      remember it.    If he was still sheriff, it's likely that I

  4      would have.

  5               Q     Okay.   And do you know when he was removed?

  6               A     No.

  7               Q     Do you know -- How was he removed?

  8               A     Well, that's actually an interesting question

  9      because he was not officially removed for some time,

 10      although there was a new sheriff in Texas County.         The

 11      legalities of all that always cause me to wonder, but at

 12      some point, there was a new sheriff that was appointed and

 13      James no longer acted as sheriff, although he had not been

 14      removed by quo warranto or any other legal means.         And I'm

 15      really not even sure of the status of this case right now.

 16               Q     Okay.   So who is the sheriff now?

 17               A     Scott Lindsey.

 18               Q     Okay.   And do you think James Sigman might

 19      still be the sheriff also or --

 20               A     Well, I have not checked on the status of his

 21      case as to whether there has been any formal removal.           It

 22      seems to me that I heard that he agreed to step down at

 23      some point in the last few months, but I don't know for

 24      sure about that.

 25               Q     Has there been an intervening election or --




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 19 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 20

  1               A     There has been an election since then, I

  2      believe.     I think Scott ran unopposed for election in the

  3      last election.    I think that's right.

  4               Q     So then Mr. Sigman is definitely done being

  5      sheriff if his term expired and somebody else was elected;

  6      is that right?

  7               A     That would be true.

  8               Q     All right.    Do you know why he stepped down or

  9      whatever happened or why another sheriff?

 10               A     He was accused of a lot of wrongdoing and he

 11      was charged with crimes.

 12               Q     Was he convicted of any of those crimes?

 13                     MS. KAYSER:    Object to relevance.

 14               A     Not that I'm aware of.

 15               Q     (By Mr. Rothert) Not that you're aware of, did

 16      you say?

 17               A     That is what I said.    I need to be a better

 18      client and give counsel a chance to object, don't I?

 19               Q     Have you discussed the facts or the incidents

 20      in this case with Robert Duncan?

 21               A     That's possible.   I don't recall doing that,

 22      but that's very possible, yes.

 23               Q     Okay.   Can you tell me what your understanding

 24      of this lawsuit is, what it's about, what's being --

 25                     MR. FLEMING:   I'll object to the form.     Vague.




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 20 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 21

  1                    MS. KAYSER:    I'll join.

  2                    MR. ROTHERT:    Okay.   I don't understand.

  3      What's your -- Form doesn't tell me anything.       I'm happy to

  4      fix the question if you would like, but --

  5               A    Before we clarify that, can I clarify my

  6      previous answer and just tell you that I do feel sure that

  7      at least in passing I have had some conversation with Bobby

  8      Duncan about the case.    He served as bailiff for me for

  9      quite awhile after this happened, and I'm sure that it has

 10      come up, and I think I can recall just as I have gone in

 11      and out of court that some things have been said.        I don't

 12      recall any in-depth conversation, but I feel pretty sure

 13      that we have had conversation about it.      So I just wanted

 14      to make sure that I gave a clear answer on that.

 15               Q    (By Mr. Rothert) I appreciate that.      Thank

 16      you.   I will just try to ask my question again to keep the

 17      transcript as orderly as possible then.      Please don't

 18      answer right away in case there's objections.

 19                    What is your understanding of the lawsuit

 20      that's been filed against you?

 21                    MR. FLEMING:    I'll just object to the form.

 22      It's vague.   Calls for a narrative response.

 23               Q    (By Mr. Rothert) I will ask a question.       Are

 24      you aware that Norma Rogers, Arthur Rogers and William Hale

 25      filed a lawsuit against you in the United States District




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 21 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 22

  1      Court for the Western District of Missouri in the Southern

  2      Division where it's been assigned Case No.

  3      6:19-cv-03346-RK?

  4               A    Yes.

  5               Q    What is your understanding of what that

  6      lawsuit claims against you?

  7                    MR. FLEMING:    I'll object to the form.     Vague.

  8      Subject to my objection, you can answer if you know.

  9                    MS. KAYSER:    I'll join the objection.

 10               Q    (By Mr. Rothert) Let me ask another question.

 11      Do you understand what I'm asking when I ask you what your

 12      understanding of the lawsuit against you is?

 13               A    Well, I understand in a general sense that

 14      you're asking me about the general nature of the case,

 15      which is that they claim that they were detained unlawfully

 16      and unreasonably and that Mr. Hale suffered injuries

 17      because of that.

 18               Q    Do you have any knowledge of the veracity of

 19      their claims that they were detained?

 20               A    I am aware of what the allegations are and

 21      what some of the responses are, including what I read in

 22      Bobby Duncan's testimony from his deposition.       I have no

 23      personal knowledge.    I was in the courtroom conducting

 24      court the whole day that this happened, so I don't know

 25      what happened in the jail.




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 22 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 23

  1               Q    Do you know whether they were -- Norma Rogers,

  2      Arthur Rogers or William Hale were detained at all that

  3      day?   And let's -- let me focus your attention on

  4      June 20th, 2017.     Do you have any personal knowledge

  5      whether Norma Rogers, Arthur Rogers or William Hale were

  6      detained at any time on that date?

  7               A    Not from my personal observation, no.

  8               Q    So it's your understanding that they were free

  9      to go home any time that day that they wished?

 10               A    I don't know the answer to that.      I was not in

 11      the jail.

 12               Q    Did you encounter Norma Rogers, Arthur Rogers

 13      or William Hale on June 20th, 2017?

 14               A    They were in my courtroom, yes.

 15               Q    Do you know why they were in your courtroom?

 16               A    They were interested in a guardianship

 17      proceeding involving Chloe Collins, and my understanding is

 18      that's their granddaughter, the Rogers' granddaughter.

 19      William Hale, my understanding, is an uncle.

 20               Q    All right.    And were they parties to a case or

 21      were they served or were they doing something else?

 22               A    The case was presented to me as an uncontested

 23      hearing on the date of the hearing you're inquiring about.

 24               Q    June 20th, 2017?

 25               A    Yes.   And they were not parties listed in




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 23 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 24

  1      that, no.

  2               Q     So they were observing in the courtroom?

  3               A     Apparently, yes.

  4               Q     And is that --

  5               A     They made it clear they wanted to be involved

  6      in the case.

  7               Q     Okay.   Is it unusual for people to observe

  8      court proceedings in Texas County?

  9               A     Well, I'm not sure how to answer that.       Some

 10      people do.   I would say, as a matter of the general

 11      population, it's unusual.     If you have an interest in a

 12      case, you might show up to observe.       That still might be

 13      somewhat unusual, but certainly people do it sometimes.

 14               Q     Are the court proceedings in Texas County

 15      generally open to the public?

 16               A     Yes.

 17               Q     And the type of case that you were hearing, I

 18      believe you said a guardianship?

 19               A     Yes.

 20               Q     Are those open to the public?

 21               A     Almost always.    There are times that parties

 22      or counsel might ask that it be a closed courtroom because

 23      of a delicate nature of things that might come in by

 24      testimony or evidence.     Sometimes we have some pretty ugly

 25      cases that there's a legal basis for closing a courtroom,




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 24 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 25

  1      but I don't do that unless it's necessary.

  2                Q   On June 20th, 2017, for the case you have

  3      described earlier, was the courtroom closed?

  4                A   No.

  5                Q   Did there come a time on June 20th, 2017, that

  6      you directed Norma Rogers, Arthur Rogers and William Hale

  7      to take a drug test?

  8                A   There came a time that day that they had

  9      agreed to take a drug test, and I showed that as an

 10      official order of the court that all interested persons in

 11      that case be drug tested that day.

 12                Q   And when you say agree, in what way did they

 13      agree?

 14                A   My recollection of that day was that they were

 15      asked if they would agree to be drug tested and they agreed

 16      they would.

 17                Q   Asked by whom?

 18                A   My recollection is the guardian ad litem in

 19      that case asked that question at side bar, turned around

 20      and asked that question, and they agreed.

 21                Q   Do you know if that's -- that was on the

 22      record?

 23                A   I believe it was not on the record.

 24                Q   Did you order them to be detained for the

 25      purpose of a drug test?




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 25 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 26

  1               A     No.

  2               Q     Did you intend for them to be detained that

  3      day?

  4               A     No.

  5               Q     Do you recall who the deputy was in your room,

  6      courtroom, at the time of that hearing on June 20th, 2017?

  7               A     I had at least one bailiff, Bobby Duncan.

  8      There may have been more.     I think Eric Brown was in and

  9      out of the courtroom that day.

 10               Q     Do you recall asking Mr. Duncan to help you

 11      carry out -- or help carry out the drug testing?

 12               A     Yes.

 13               Q     Okay.   And what did you mean when you were

 14      asking him to help you carry that out?

 15               A     At that time, the sheriff's department in the

 16      jail did drug testing.    They did it for our drug court.

 17      They did it for family law cases.      Virtually anything that

 18      needed a drug test, the sheriff's department conducted the

 19      drug test.   And so I was asking him to escort the

 20      individuals in the case to the jail so that they could be

 21      drug tested.

 22               Q     When the sheriff was doing drug testing, do

 23      you know what protocols or procedures they used to do drug

 24      testing?

 25               A     Not in any detail.   I know that it was a




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 26 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 27

  1      standard drug test, multi-panel drug test that we had

  2      gotten approval from our supervisors at the state drug

  3      court because we use them for the drug court screens also.

  4      I know that they were administered by jail personnel in

  5      person.    Beyond that, I'm not sure.

  6                Q    Do you know if anyone checked to see if people

  7      were taking prescription drugs before drug testing?

  8                A    I'm not sure what their procedure was.      I know

  9      that that question came up quite a lot, and I know that

 10      when that was ever raised as a reason why someone had

 11      tested positive, I made sure that they were given a chance

 12      to provide a prescription.     That even included drug court,

 13      even though they weren't supposed to be on a prescription

 14      like that.    I would always make sure of that.     I think -- I

 15      think they did that in the jail as well.

 16                Q    Do you know if there was any backup testing in

 17      case there's a false positive?

 18                A    Often there was, yes.

 19                Q    So do you know what the protocol was for the

 20      backup test?

 21                A    Typically, if someone requested it, we would

 22      do the backup test.    The backup test is going to be more

 23      expensive and take more time, which, of course, is fine,

 24      but sometimes people would want that and sometimes they

 25      would just admit that they had used, and it just varied on




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 27 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 28

  1      a case-by-case basis.

  2                      There were a couple of different places that

  3      we would use if we wanted to do a backup test and sometimes

  4      I would want a backup test.      Sometimes the results just

  5      showed diluted, things like that, and I would want to do

  6      the backup to know what I was looking at.

  7               Q      Okay.   And who read the tests or told you what

  8      the results were?       I mean, was it, you know --

  9               A      Different individuals depending on who was

 10      working.     You know, for a long time there was one head

 11      deputy that would be the primary one that would do that,

 12      and I don't think she was still working at that time.

 13               Q      What was her name?

 14               A     Her name was Melissa Dunn, and I'm certain

 15      that she was not working at that time now that I think

 16      about that.    She ran against James for sheriff and lost, so

 17      I know that she was not.      So there were different people

 18      that did.    I'm not sure who on that day.

 19               Q      And what were their qualifications, do you

 20      know?

 21               A     Not sure.

 22               Q      Do you know if they had any?

 23               A     Not sure.

 24               Q      Now, when you were making an order for Norma

 25      Rogers, Arthur Rogers and William Hale --




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 28 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 29

  1               A     Let me clarify that one, too.     Sorry.   As I

  2      have alluded to, I was judge over our drug court for a

  3      number of years.    We made sure that everything we did was

  4      in compliance with what was required by all those who

  5      oversaw the drug court, including on a federal level.

  6                     So I'm not sure where all the training took

  7      place.   I'm not certain what their qualifications were.         I

  8      was just thinking about my answer thinking that sounded

  9      like maybe I didn't know that they were qualified.        I knew

 10      that they were qualified.     But as far as exactly what those

 11      qualifications were, I am not sure of that.

 12               Q     Do you know if the qualifications for drug

 13      testing, drug testing protocol and personnel for persons

 14      who are in drug court is the same as for other people being

 15      drug tested?

 16               A     I'm not positive about everything they did in

 17      the sheriff's department.     That's not -- That's not mine to

 18      run.   But my understanding was this was the same people

 19      that did the test.

 20               Q     But what I was asking is:    Do you believe that

 21      drug testing that's good enough for drug court is good

 22      enough for anyone?

 23                     MR. FLEMING:   I'll object to the form.     Vague.

 24      Subject to that, you can answer, if you know.

 25               A     Well, again, we used a multi-panel test that




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 29 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 30

  1      was proven effective and one that drug courts all around

  2      the state relied upon, and if there was any question about

  3      that, we did the backup test.

  4               Q    (By Mr. Rothert) Okay.     And so you used them

  5      for purposes other than drug court?

  6               A    Yes.

  7               Q    Norma Rogers was not in drug court, was she?

  8               A    No.

  9               Q    Arthur Rogers was not in drug court?

 10               A    No.

 11               Q    And William Hale was not in drug court?

 12               A    No.

 13               Q    So why were they drug tested?

 14               A    This case that is at the center of this

 15      controversy, the young lady named Chloe Collins, I had

 16      received a request for emergency guardianship because of

 17      drug use in the home.    The day of the hearing that you have

 18      asked about, when I was made aware that the parents and

 19      grandparents were in the courtroom, I called side bar

 20      because no one had made me aware that they were in the

 21      courtroom, and I wanted them to be involved, at least to

 22      have the chance to be heard, if they wanted to be.        That is

 23      my policy on every case I hear.

 24                    And so I asked the attorneys why I was not

 25      made aware that these people were in the courtroom, and at




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 30 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 31

  1      the time that we had that discussion, again, my

  2      recollection is the guardian ad litem, Ms. Upton said to me

  3      that anyone who wanted placement of this child in their

  4      home, she wanted them to be drug tested because there are

  5      allegations of drug use in the extended family as well.

  6                    And that was -- I'm jumping a few steps, but

  7      that was essentially what Arthur Rogers was asking for when

  8      he stood up in court was to let me know that he didn't

  9      agree with what was happening and he wanted to be

 10      considered for placement as well, and William Hale made the

 11      same request later.

 12               Q    William Hale, you're saying, requested

 13      placement of the child with him?

 14               A    William Hale stood up and said that he would

 15      like to be drug tested also because the kids sometimes stay

 16      with him and he would like them to be able to stay with

 17      him, and so he would like to be drug tested so that there

 18      was no issue with them staying with him.       I don't recall

 19      exact words, but it was along those lines.

 20               Q    Do you know why none of that showed up on the

 21      record or in the recording of the hearing?

 22               A    I know that when we went on side bar, that

 23      must have all been off record.     I'm not sure when the

 24      device was on and when it was off.      I have listened to it.

 25      It has been a long time since I have listened to it, but I




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 31 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 32

  1      recall there were significant portions of it that were not

  2      on there, and especially including the portion when the GAL

  3      was asking those things.

  4               Q     And when you say drug use in the home, are you

  5      referring to illegal drugs or legal drugs or both that you

  6      were concerned about?

  7               A     Well, that was not specified.     Certainly the

  8      indication to me was drug abuse, whether prescription or

  9      illegal.

 10               Q     If Norma Rogers, Arthur Rogers and William

 11      Hale had voluntary -- voluntarily agreed to undergo a drug

 12      test, why did you make it an order?

 13               A    I think that's just standard language from a

 14      judge, and from me, if I'm going to have someone do

 15      something, it's in the form of an order.       Amongst other

 16      reasons for any decision of a court to be right for appeal,

 17      it has to be an order or a judgment, actually, preferably a

 18      judgment, but I was admonished early on in my judicial

 19      career never to just do a memo, for example, because you

 20      really can't take action on that as an attorney or

 21      litigant.    You need an order or a judgment to be able to

 22      act on it.

 23               Q     So once you ordered Norma Rogers, Arthur

 24      Rogers and William Hale to be drug tested, it was no longer

 25      voluntary; is that true?




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 32 of 100
                          DOUGLAS GASTON 2/26/2021
                                                                    Page 33

  1                      MR. FLEMING:    I'll object to the form.   Calls

  2      for a legal conclusion.

  3                Q     (By Mr. Rothert) You can answer if you know

  4      the answer to that.

  5                A     My answer is:   I believe they volunteered to

  6      do that.      The whole purpose for them speaking up in court

  7      was because they wanted to have this child with them and

  8      didn't agree with anything that was going on, and they had

  9      agreed to take the drug test because the attorney

 10      representing the child said I want to make sure wherever

 11      this child is that there are no drugs around, and everyone

 12      said they agreed to do that.

 13                      As far as disobeying an order, I don't like it

 14      when anyone disobeys an order, but I can't get inside the

 15      Rogers' mind and tell you to what extent they believed it

 16      was voluntary versus an order.      They did agree to do it,

 17      though.

 18                Q     Once they -- Once you ordered it, were they

 19      free to disregard your order and just not be drug tested?

 20                A     I'm waiting for my counsel to object if he

 21      wanted to because that's a speculative answer.       I really

 22      couldn't give you a definite answer on that.       These are

 23      grandparents who were very upset.      I had been made aware

 24      that they were upset the day before, and I understand that

 25      emotions run high in cases like these and there are times




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 33 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 34

  1      that I give a lot more leeway in cases involving kids like

  2      that than in other types of cases.

  3                    So if they had said something, for example,

  4      like, in that case, we would rather not be considered for

  5      placement, I think I probably would have said that's okay,

  6      you're free to go then.

  7               Q    Okay.   So they were not free to go is what

  8      you're telling me once they --

  9               A    It doesn't seem like what I told you.       I think

 10      I told you that I would have said that they were free to go

 11      if that's what they would have said to me.

 12               Q    You're saying if they don't want to be

 13      considered, they are free to go.      I'm asking you if they

 14      still wanted to be considered, were they free to leave

 15      without being drug tested?

 16                    MR. FLEMING:    I'll object to the form.     Calls

 17      for speculation.    Subject to my objection, you can answer.

 18               A    I think I gave my answer.

 19               Q    (By Mr. Rothert) You did not.      I'm asking

 20      if -- were they free to leave without any conditions

 21      without being drug tested?

 22               A    Again, my answer is:     Depending on what their

 23      intention was that day.     First of all, if they had not

 24      asked to be considered for placement, none of it ever would

 25      have come up.    If they had told me at any point along the




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 34 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                     Page 35

  1      way that they didn't want to anymore, I think there's at

  2      least a good chance that I would have said, that's fine,

  3      you don't have to be.

  4                Q    Once you ordered Norma Rogers, Arthur Rogers

  5      and William Hale to be drug tested, were they free to

  6      leave?    If they did nothing else, were they free to walk

  7      out the door?

  8                     MR. FLEMING:    I'll object to the form of the

  9      question.     Calls for speculation.   Subject to that, you can

 10      answer.

 11                     MS. KAYSER:    Jack, I can't hear you when

 12      you're objecting.    Is anybody else having a hard time

 13      hearing?

 14                     MR. ROTHERT:   It's very difficult.

 15                     MR. FLEMING:   Can you hear me better?

 16                     MR. ROTHERT:   Yes.

 17                     MS. KAYSER:    A little bit.   Thanks.

 18                     THE WITNESS:   Is there still feedback when his

 19      mic is on?    He's just really, really quiet.

 20                     MR. ROTHERT:   It was echoey before.

 21                A    All right.    Well, after all of that, I'm not

 22      certain where we were at.

 23                Q    (By Mr. Rothert) Okay.    I'll ask --

 24                A    I expect orders to be complied with, no

 25      mistake about that.    But again, any juvenile case like this




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 35 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 36

  1      is a special circumstance, and I can't say conclusively

  2      when there's speculation involved like that what I would do

  3      in a given situation.

  4               Q     How often do you order people in civil matters

  5      to be drug tested, as a judge?

  6               A     It varies.

  7               Q     Okay.

  8               A     Not often.

  9               Q     How many times in the past year?

 10               A     I would have to go through each case and look,

 11      but not many.

 12               Q     Is "not many" less than five, less than a

 13      hundred?     Can you give an --

 14               A     Certainly less than a hundred.     It could be

 15      more than five.    Probably not much more than five.      It

 16      comes up a lot in divorce cases where parties want custody

 17      and one party will ask -- make a motion for drug testing of

 18      the other party.

 19                     Usually the end result of that is that counsel

 20      for receiving party says, well, we'll take a drug test if

 21      your client will.      And they'll say, that's fine, we'll all

 22      take a drug test.      But that happens, I would say, probably

 23      five times a year in divorce cases.      Probably about that

 24      many times a year in other civil cases as well.

 25               Q     Other than the -- the drug test, would there




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 36 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 37

  1      be any other reason why Norma Rogers, Arthur Rogers or

  2      William Hale were not at complete liberty to leave on

  3      June 20th, 2017?

  4                A   Arthur Rogers lunged at me as he was leaving

  5      the courtroom and was immediately held in criminal

  6      contempt.

  7                Q   Let me ask you about that because I noticed in

  8      some pleadings there has been some reference to lunging,

  9      and I wanted to give you an opportunity to tell us about

 10      that under oath.    What do you mean by lunge?

 11                A   As he was being led out of the doorway, he was

 12      looking at me.   I believe my bailiff was holding the door

 13      for him and he turned around.     He was heading towards the

 14      door, he turned around towards me, and one leg came towards

 15      me, his arms came up at his sides, and he had a very

 16      belligerent look on his face like he might just come all

 17      the way at me.

 18                Q   And how far away was he?

 19                A   I'm going to estimate he is about 15 feet away

 20      from me at that point and about three feet away from my

 21      clerks.

 22                Q   And was that frightening to you?

 23                A   It was frightening in the sense that I was

 24      worried about my clerks.

 25                Q   What were you worried about?




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 37 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 38

  1               A     Well, I was already worried about Mr. Rogers

  2      that day because he had threatened my clerks and been very

  3      belligerent the night before.      So I was already alerted to

  4      the fact that he was upset, and he acted very upset that

  5      day in court.    And so I was worried that he might be

  6      violent.     Even before that happened I was worried he might

  7      be violent.

  8               Q      Was he violent, in fact?

  9               A     Well, that depends on your definition, but

 10      that seemed violent to me.      Certainly very unusual and

 11      unreasonable for someone to act that way in court.

 12               Q      And you held him in contempt for lunging?

 13               A     For his behavior and the totality of what he

 14      did, including the lunge, yes.

 15               Q      Was the lunge the worst of it or what?

 16               A     I would say that's the worst of it, yeah.

 17               Q      And then on the record you did explain that

 18      you were going to hold him in contempt; is that correct?

 19               A     Yes.

 20               Q      All right.   And you did a written order later

 21      explaining that you were holding him in contempt?

 22               A     Yes.

 23               Q      Is there a reason why you forgot to mention

 24      the lunge in either your oral or your written remarks?

 25               A     In my oral remarks I think I used the words




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 38 of 100
                          DOUGLAS GASTON 2/26/2021
                                                                    Page 39

  1      "that look", and so I was including the look on his face, I

  2      was including his hand gestures, the whole thing, and

  3      didn't use that word.

  4                      I actually haven't looked at my written order.

  5      I'm not sure what words I used there.       I know that when I

  6      would write up an order of contempt on a day like that day

  7      was, when I have a busy docket, my main goal was to get the

  8      order written so that the jail was lawfully holding

  9      someone.      I might have not paid as much attention to the

 10      wording as I should have.

 11                Q     Would that be unusual if you left out a fact

 12      in a --

 13                A     It's unusual, but it's not something that

 14      would never happen, because sometimes people who are held

 15      in contempt may be screaming for five minutes.       So you

 16      don't include everything that's said and every part of it

 17      necessarily in your order.     You try to state the legal

 18      reasons why you held that person in contempt.

 19                Q     So other than Arthur Rogers, was there any

 20      reason, other than the drug testing, that Norma Rogers or

 21      William Hale would not have been at liberty, had their full

 22      liberty that day?

 23                A     No reason I can think of.

 24                Q     Now, what gave you the authority to order that

 25      Norma Rogers be drug tested?




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 39 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 40

  1                    MR. FLEMING:    I'll object to the form.     Calls

  2      for a legal conclusion.     Subject to my objection, you can

  3      certainly answer.

  4               A    I believe that I have inherent power to order

  5      a drug test in a case like that when a party is seeking

  6      placement of a child, and especially when they consent to

  7      the test being done for that purpose.

  8               Q    (By Mr. Rothert) And is that the same answer

  9      you would give for Arthur Rogers and William Hale?

 10               A    William Hale was a little different.       He -- I

 11      don't recall the exact words, but his request was more

 12      along the lines, I took it, that the kids were at his house

 13      often.   Not that he was seeking a placement, but that they

 14      were there often and he wanted to be tested so that they

 15      could be free to be there.

 16                    Although, I will say, in any case like that,

 17      especially in juvenile court, it's my responsibility and

 18      the children's division's responsibility in those cases to

 19      make sure that a relative is considered for placement first

 20      before any foster home or anyone else would receive a

 21      placement.

 22               Q    So your answer for Arthur Rogers would be the

 23      same as it was for Norma Rogers?

 24               A    In what way?

 25               Q    I asked you if your answer for -- as to Norma




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 40 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 41

  1      Rogers would be the same for Arthur Rogers and William Hale

  2      and you gave me an answer about William Hale being a little

  3      different.    So I'm asking if -- what your -- why you

  4      believe you could order Arthur Rogers to have a drug test?

  5               A    Well, again, I think anyone who expresses the

  6      intention to be a party in a case and wanties to be

  7      considered for placement of a child or the child to be in

  8      their custody, I believe the court has power to order a

  9      drug test at that point.

 10               Q    And then what was your intention to do with

 11      the results of the drug test?

 12               A    Typically in those cases, and I think this was

 13      the same, my intention is that counsel would be armed with

 14      all information so that they could provide it to the court

 15      regarding all placement options and considerations.

 16                    And so at the next hearing -- I had already

 17      ended the hearing that day and explained to the Rogers that

 18      I was going to give them a chance to get counsel and be

 19      heard in a full hearing, and so we were postponing that

 20      hearing for another day so that they would have the chance

 21      to do that.   And so typically then -- in this case, on that

 22      next hearing I would expect to hear from their attorney and

 23      I would expect to hear from the guardian ad litem and

 24      possibly opposing counsel about the results of the test and

 25      that would give me information upon which I could make a




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 41 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 42

  1      good decision where a child who has been alleged to be in

  2      danger should be placed.

  3               Q     Was there any other reason or intent and

  4      purpose that you had for the drug testing?

  5               A     No.    The only purpose I had that whole day was

  6      keeping a little child safe.

  7               Q     And the -- You didn't have any punitive

  8      purpose, you weren't planning on punishing anyone based on

  9      a drug test result?

 10               A    Punishing anyone?

 11               Q     Yes.

 12               A    Who?

 13               Q     Anyone.

 14               A    No, I had no intention of punishing anyone on

 15      that day.    The hearing was set for guardianship of a child

 16      and the allegation was --

 17               Q     Right.    I'm asking --

 18               A    -- he was abusing drugs and the child needed a

 19      safe place to stay.

 20               Q     I understand all of that.    My question to you

 21      is:   When you were ordering the drug tests, were you

 22      intending to use those results for any punitive purpose?

 23               A    No.

 24               Q     And did you use the results for any punitive

 25      purpose?




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 42 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 43

  1               A    No.    The purpose was to determine where the

  2      child would be safe and whether the people asking for

  3      placement could be considered a safe placement.

  4               Q    And let me just see if we can break right here

  5      for a second.    Do you know when you have sent down -- Or

  6      when you have ordered people be drug tested by the

  7      sheriff's department, do you know if they were kept or kept

  8      longer or free to leave or --

  9               A    I don't.

 10               Q    And have you ever held someone in contempt in

 11      a civil case because their drug test came back positive?

 12               A    Yes.

 13               Q    When did you do that?

 14               A    I did it that day for one, for the parents.

 15               Q    Okay.

 16               A    Not very often, but occasionally that happens

 17      when people come to court under the influence of drugs.

 18      The parents told me that their tests would be positive

 19      because they were under the influence as they were sitting

 20      there in court.

 21               Q    Okay.   When else have you done it?

 22               A    That would be the main example, and again,

 23      that's rare, but it's happened.

 24               Q    Has there ever been a writ that undid a

 25      contempt order of yours for someone you have put in jail




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 43 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 44

  1      for testing positive on a drug test?

  2                A    Yes.

  3                Q    And do you know who the individual was in that

  4      case?

  5                A    Starry Ballis.

  6                Q    And how did Starry Ballis come to be drug

  7      tested?

  8                A    Starry Ballis was in my courtroom on a

  9      criminal docket day.    There was a gentleman who had a case

 10      before me, and my recollection is, is that in addition to

 11      handling his case, I was attempting to give him good advice

 12      about staying out of trouble, essentially, and Ms. Ballis,

 13      who I did not know at that time, was in the crowd shaking

 14      her head in a very exaggerated way back and forth.

 15                    After I concluded with the gentleman, she got

 16      up and stomped to the back of the courtroom.       And as she

 17      was making her way out of the courtroom loudly exclaimed

 18      that this is a bunch of bullshit.      And so I called her back

 19      to the podium and told her that was not permissible in

 20      court.    And she proceeded to say that word several times

 21      and others that were worse, very loudly, and continued to

 22      do that even though I told her a number of times that if

 23      she continued to interrupt me and continued to act in that

 24      way, I was going to have to hold her in contempt.        And she

 25      continued to do so, and so I held her in contempt and then




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 44 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 45

  1      I ordered her tested.

  2               Q    Okay.   And what was the basis for ordering

  3      her -- observing her in the courtroom who was not part of

  4      the case to be drug tested?

  5               A    She appeared to me to be under the influence,

  6      and at that point, I felt that would be a mitigating factor

  7      for her because she had acted so contemptuously at that

  8      point.

  9               Q    Okay.

 10               A    So I believed I needed to do that.

 11               Q    And then she did test positive; correct?

 12               A    Yes.

 13               Q    So then did you reduce the amount of time she

 14      was in contempt as a result of that?

 15               A    Since it's a mitigating factor, I don't

 16      believe I showed any docket entry that reduced it, but I

 17      think I factored it in.     I only recall doing one order on

 18      that case, but I think it was a factor in my order.

 19               Q    Okay.   Do you know if that made it into the

 20      order?

 21               A    The fact that she tested positive?

 22               Q    Or that you were considering that as a

 23      mitigating factor?

 24               A    I doubt that it did.     I don't recall.    But I

 25      doubt that I put it in there.




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 45 of 100
                           DOUGLAS GASTON 2/26/2021
                                                                       Page 46

  1                Q      Okay.   Well, I think we can all agree that

  2      it's important to be respectful to courts, so I'm going to

  3      ask if we could all agree that we could recess this

  4      deposition briefly so that I may appear before Judge Lowry

  5      as I have been directed to do.

  6                A      I think that's great.   If I could just make

  7      sure that my answer is very clear, I held Ms. Ballis in

  8      direct criminal contempt that day as well.        There's a

  9      difference in the types of contempt.         You're probably aware

 10      of that, but there is a difference, and when you're held in

 11      criminal contempt, that is -- that is a case against you as

 12      an individual.      So, yes, she started as an observer.      At

 13      that point beyond that, however, she was not.

 14                Q      Understood.

 15                       MR. ROTHERT:   All right.   I do not know

 16      exactly how long this break will take.         I would think,

 17      based on my experience with Judge Lowry, it will be 15

 18      minutes-ish.      So I appreciate your patience.

 19                    (Whereupon, a short break was taken.)

 20                Q      (By Mr. Rothert) All right.    Going back on the

 21      record.       Let me ask the witness, do you understand you're

 22      still under oath from before?

 23                A      Yes.

 24                Q      Did you have any discussions with anyone

 25      during the break?




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 46 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 47

  1                A   Yes.

  2                Q   Who did you speak to?

  3                A   My counsel and the clerks in the office.

  4                Q   What did you discuss with the clerks in the

  5      office?

  6                A   I discussed several pending cases about which

  7      they had numerous questions that I had wished they would

  8      wait until Monday to ask me, but they seemed like they --

  9      they felt like they were urgent, so we talked about some

 10      things they needed help with.     Not related to this case.

 11                Q   Anything else?

 12                A   No.    Other than I told them that I would still

 13      be in here a while.

 14                Q   Okay.    Well, and for everyone else's

 15      information, we are ordered to reconvene with Judge Lowry

 16      at 5:30, so I hope we will be done well before then.

 17                    Could you please tell us now how drug testing

 18      is done differently in Texas County in the courts than what

 19      you described was happening in 2017?

 20                A   I can't speak for Texas County because we have

 21      numerous judges that preside in cases here.

 22                Q   Okay.    Could you tell me -- I'm sorry.     Could

 23      you tell me about for you?

 24                A   The only cases in which I administer drug

 25      tests now are ones in which there are agreements from the




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 47 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 48

  1      parties.     I don't do it at all in criminal cases.     But in

  2      civil matters where there is a motion before the court, I

  3      suppose I would rule on that motion if there weren't an

  4      agreement, but I have not had a case that I can ever recall

  5      in which parties don't agree to that when it's requested in

  6      civil cases.

  7               Q     Are they still done by the sheriff's office,

  8      the drug tests?

  9               A     No.   No.   The sheriff's office quit doing

 10      those quite some time ago.

 11               Q     How long ago, if you know?

 12               A     Don't know the exact date.

 13               Q     Do you know the year?

 14               A     I do not, but it's been at least a couple of

 15      years ago.

 16               Q     Okay.   They were still doing them in 2017; is

 17      that right?

 18               A     At least part of that year, yeah.

 19               Q     Do you know who actually administers the drug

 20      tests that you order now?

 21               A     For probationers in criminal cases, they do

 22      tests at the office of Private Probation Services, which is

 23      the supervising entity for all of our misdemeanor cases.

 24      For felony cases, the state office of probation and parole,

 25      I believe, still conduct those at their office.       For civil




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 48 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 49

  1      cases, our private probation office will do that for a fee

  2      as will other drug testing services in Rolla, West Plains

  3      and Mountain Grove.    Those are the primary ones we use, and

  4      I don't know off the top of my head what the names of those

  5      entities are, but we have places in those towns that will

  6      conduct those tests.

  7               Q    Do you believe that on October -- or I'm

  8      sorry.   Turning your attention back again to June 20th,

  9      2017, do you believe that it would be unreasonable to

 10      physically restrain Norma Rogers because of the drug test

 11      that you ordered?

 12                    MR. FLEMING:    I'll object to the form.     It

 13      calls for a legal conclusion.     Subject to my objection, you

 14      can answer.

 15               A    Well, I would ask you to clarify, too.       Who

 16      are you asking?    Would it be unreasonable for me to

 17      restrain her, for the sheriff to restrain her?       What are

 18      you asking me?

 19               Q    (By Mr. Rothert) I'm asking you if, based on

 20      the information that you have available to you and your

 21      personal knowledge, if it would have been unreasonable for

 22      anyone to restrain Norma Rogers on June 20th, 2017, in

 23      response to your order of drug testing?

 24                    MR. FLEMING:    Same objection.

 25                    MS. KAYSER:    Object to the extent that it




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 49 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 50

  1      calls for speculation and it's an improper hypothetical.

  2      But you can go ahead and answer.

  3                    MR. FLEMING:    I join.

  4                A   I think that's a pretty difficult answer for a

  5      number of reasons, including, you know, her demeanor in

  6      court was fine that day.      She never caused any problem in

  7      court.    I have no idea what she acted like in jail, and of

  8      course, police officers often have to take --

  9                Q   (By Mr. Rothert) Excuse me.      Let me interrupt

 10      you there.    Let me -- No.    What I asked you is based on the

 11      information -- your personal information is what I asked.

 12      So you don't need to guess about what might have happened

 13      or what might have been different.      You can just tell me

 14      based on the information that you have, your knowledge, was

 15      it reasonable to restrain her in response or because of the

 16      order for drug testing that you entered?

 17                A   Well, that's the question I'm attempting to

 18      answer because, again, my observations of her in person

 19      were that she was not a problem.      I do not know what she

 20      acted like when she was outside my presence.       So you're

 21      kind of asking me two questions, and I'm telling you

 22      that --

 23                Q   I'm asking you a question.     I'm asking --

 24                A   May I answer?

 25                Q   No.   My question is:     Based on your personal




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 50 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                     Page 51

  1      information, what you observed, what you know to be true,

  2      was it reasonable as a result of your order -- would it

  3      have been reasonable as a result of your order to restrain

  4      Norma Rogers?

  5               A     I'm trying to answer that question.

  6                     MS. KAYSER:    Object.

  7               A     I'm sorry.

  8                     MS. KAYSER:    Sorry.     It calls for speculation

  9      as the judge was not present in the court -- or in the

 10      jail.

 11                     MR. ROTHERT:    No talking objections.     That's

 12      not how we work.

 13                     MS. KAYSER:    My objection --

 14                     MR. ROTHERT:    That does not happen in

 15      depositions.    Thank you.

 16               Q     (By Mr. Rothert) You may answer the question.

 17                     MR. FLEMING:    I join.

 18               A     Well, I'm trying to answer the question.       The

 19      answer to the question is:      I don't know what happened in

 20      the jail or even in --

 21               Q     (By Mr. Rothert) I'm not asking you to

 22      speculate, Your Honor.       I'm asking you to answer the

 23      question based on what you saw and what you know.

 24               A     You are asking me for speculation.

 25               Q     Well, let me --




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 51 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 52

  1               A    You did ask me to speculate.      You asked me if

  2      I thought it would be reasonable for her to be restrained,

  3      and I'm telling you, based on what I saw in the courtroom,

  4      there was no reason to restrain her.      I don't know what she

  5      did once she was taken out of my presence.

  6               Q    Okay.   So based on what you saw and the

  7      information you have about Norma Rogers on June 20th, 2017,

  8      it would not have been reasonable to restrain her?

  9               A    That's not my answer.

 10               Q    Okay.   Then what is your answer?

 11               A    If she threatened an officer as the test was

 12      being conducted, then it would be reasonable for them to

 13      restrain her.    I have no idea what she did when she was

 14      being tested, Counselor.

 15               Q    Okay.   And the question is:     Based on the

 16      information that you have -- Do you know what you know?        Do

 17      you know what you saw about Ms. Rogers that day?

 18               A    I know what I saw in the courtroom.      She was

 19      not drug tested in the courtroom.

 20               Q    That's all I'm asking.     Based on what you know

 21      and what you saw that day, would it have been reasonable to

 22      restrain her as -- because of your order of drug testing?

 23               A    Well, I have given you my answer.

 24               Q    You have not.

 25               A    She did not give me a problem in the




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 52 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 53

  1      courtroom.    I do not know what she acted like in the jail.

  2               Q     Okay.   So based on what you saw, would it have

  3      been reasonable to restrain her?

  4               A    In the courtroom, no.

  5               Q     Okay.

  6               A    That's not where she was drug tested.

  7               Q     My question is:   Did your order intend that

  8      she be restrained?

  9               A    My order did not intend that she be

 10      restrained.

 11               Q     Did you have any reason when you entered your

 12      order to believe that it would be reasonable to restrain

 13      her?

 14               A    I don't anticipate what any police officer is

 15      going to encounter and make a judgment as to whether they

 16      are being reasonable.    I often have to consider that after

 17      the fact as to whether they acted reasonably, but I don't

 18      do that when I send someone down.      If they are threatened

 19      or any number of things happen, that's a decision for them

 20      and not me.   And I'm not trying to be difficult about that

 21      answer, but you're trying to get me to say whether they

 22      acted reasonably and I can't know that.

 23               Q     Well, I'm not asking you that.     I'm asking you

 24      if -- if your order was reason enough.      If it's nothing

 25      else changed other than you had an order for drug testing,




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 53 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 54

  1      would that be a reasonable basis for restraining?

  2               A    Well, that's a different question.

  3               Q    Next question.    You answered the first one

  4      finally.

  5               A    But again, just an order for drug testing,

  6      there is no detention that is contemplated by that.

  7               Q    Okay.   Thank you.   And the same question as to

  8      Arthur Rogers, did you intend for him to be restrained?

  9               A    I did not intend for him to be restrained.

 10               Q    Thank you.

 11               A    He exhibited belligerent behavior, however, in

 12      the courtroom.

 13               Q    I understand that.

 14               A    So that's what's different about him.

 15               Q    I was just asking what you intended.       Did

 16      Mr. Hale, did you intend him to be restrained?

 17               A    No.

 18               Q    Do you know -- I'm not even asking you to

 19      assume that they were, but do you know if it was a policy

 20      or regular behavior for people who were sent for drug

 21      testing to be restrained or detained in the sheriff's

 22      department?

 23               A    My belief is that it was not policy.       I would

 24      not have agreed to that if that was some standard policy.

 25      I would not have allowed that.




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 54 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 55

  1               Q     Did there come a time on June 20th, 2017,

  2      after Norma Rogers, Arthur Rogers and William Hale left

  3      your courtroom initially, that they returned to your

  4      courtroom?

  5               A     I do not recall that they did.

  6               Q     Do you recall having any -- Do you recall

  7      learning about their drug test results?

  8               A     Yes.

  9               Q     And what did you learn?

 10               A     Well, I recall for certain learning about

 11      Norma's drug test.     I don't remember for certain Arthur's,

 12      but --

 13               Q     Well, let's start with Norma then.       What do

 14      you remember about learning about her drug test?

 15               A     I remember being -- Very similar to today

 16      actually.    When I have a break in court, I'll go into the

 17      clerk's office and check to see if they have issues that

 18      need addressed, things that need to be signed, questions

 19      they need answered.     And I was on a break from court, and

 20      my recollection is that one of the bailiffs, and I think

 21      that it was Eric Brown, brought in a drug test for me to

 22      look at and it showed a prescription that was out of date

 23      for Norma.

 24               Q     Okay.

 25               A     And I believe -- I don't remember if -- I




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 55 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 56

  1      would imagine I was shown the drug test that showed she was

  2      positive at the same time, but I don't recall that for

  3      certain.

  4               Q    Were you aware that she was being detained and

  5      in the custody of the sheriff's department at the time when

  6      you got that drug test result?

  7               A    I was not.

  8               Q    And did you take any action as a result of

  9      being aware of that drug test result?

 10               A    Yes.

 11               Q    What action did you take?

 12               A    I told the bailiff to let them go, that it

 13      wasn't worth even worrying about whether we could find a

 14      prescription that was in date, that Arthur Rogers was to

 15      remain because he was held in contempt for his actions in

 16      the courtroom, but that the other two should be released.

 17               Q    Do you know what time of day that was?

 18               A    I don't.

 19               Q    And I gather from your answer -- I didn't

 20      specifically ask you about William Hale, but do you have

 21      any -- were you directing that he should be let go, too?

 22               A    That's my recollection, yes.

 23               Q    Okay.   And can you explain, if they weren't to

 24      be detained or restrained, what you meant by that they

 25      should be let go?




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 56 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 57

  1               A    Well, it was reasonable to assume that they

  2      were still down there or they wouldn't be asking me those

  3      questions.   And I wasn't down there.     I don't know.    It's

  4      possible that they were allowed to go home and get the

  5      tests.   I don't know.   But the question being posed to me

  6      was whether I wanted further action taken, and I said no,

  7      for the same reason that I alluded to earlier, that these

  8      are relatives that are concerned about a child, and it's

  9      really not my purpose in any of this to be trying to punish

 10      someone for drugs, but rather to determine whether they are

 11      a safe placement, and I really had no interest in finding

 12      them in contempt or anything else at that point in time.

 13               Q    Are you aware that Norma Rogers and Arthur

 14      Rogers and William Hale claim that they appeared again

 15      before you that day after the drug tests?

 16               A    I have heard that that's what's claimed, yes.

 17               Q    What do you think of that?

 18               A    I do not recall that happening.      I can't say

 19      conclusively whether it did, but I don't remember that

 20      happening.   And I wish that I did, but I deal with so many

 21      people on docket days, day in and day out, that there are

 22      many cases like that that I just can't remember

 23      specifically if it's not -- if there's not a record or a

 24      document associated with it, it's very often hard to recall

 25      what's happened.




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 57 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 58

  1               Q    You mentioned that often in court cases

  2      emotions can run high.       Is that -- Is that a common thing

  3      that happens in court?

  4               A    Well, I think I was saying that in cases in

  5      which a child is being taken from a parent, in those types

  6      of cases, those are the ones in which my experience is

  7      emotions run the highest.      In the ones which I have told my

  8      bailiffs, and we have received training, that those are the

  9      most dangerous.     And for that reason, as well as

 10      Mr. Rogers' behavior, that's why I had talked to the

 11      bailiffs before court about him that day.

 12               Q    Do your emotions ever run high in court?

 13               A    I try to never let my emotions run high.

 14               Q    Do you raise --

 15               A    I can't say that I'm flawless in that regard,

 16      but I try to not let my emotions run high.

 17               Q    Do you raise your voice in the courtroom?

 18               A    I do.

 19               Q    Frequently?

 20               A    No.

 21               Q    Have you listened to the recording of the

 22      June 20th, 2017, hearing?

 23               A    Yes.    Yes.

 24               Q    What did you think of your demeanor?

 25               A    I thought that it cast me in a poor light.




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 58 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 59

  1               Q    Okay.    Can you describe what you mean by that?

  2               A    I can.   Mr. Rogers had come in to the clerk's

  3      office the day before and was yelling and cursing at my

  4      clerks and accusing me and the sheriff's deputies of

  5      kidnapping this child that was taken by my order of

  6      emergency guardianship.     And he waited down in the hallway

  7      for the last clerk to leave the building and followed her

  8      out to her car doing the same thing, cursing at her and

  9      acting belligerent and scared her to death.

 10                    The clerks told me about this about 15 minutes

 11      before court, and so I alerted my bailiffs to that and told

 12      them that this was the type of situation that we have

 13      spoken of before, that I was worried about him, and that

 14      this was the type of case that, you know, they needed to be

 15      on high alert and make sure that nothing happened.

 16                    And so when he stood up and immediately had an

 17      attitude with me, which he did, then there were a few

 18      things going through my mind.     One is my responsibility, as

 19      well as conducting court, is to make sure that the people

 20      in my courtroom are safe, and so the judge has a unique

 21      perspective from the bench to see what's happening.        And

 22      when someone acts disrespectful of the court, it's much

 23      more than just disrespect.     It can be something that can be

 24      dangerous if people are allowed to believe that they can

 25      act unruly.   Order in the court is the old adage that, you




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 59 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 60

  1      know, I have always taken seriously.

  2                    And so the safety of the court was very high

  3      on my list of concerns, but I also try to make sure that

  4      people are not allowed to just stand up and interrupt the

  5      court and feel like that they are at liberty to do that.

  6      And I had a courtroom full of people that day that were

  7      watching and so I got a little louder than I ordinarily

  8      would, but I was really trying to shut him down so that he

  9      didn't feel like he had clear authority to just do whatever

 10      it was that was in his mind he was going to do.       And I

 11      wasn't sure what that was, but I didn't want him to think

 12      that he was going to get away with doing anything he

 13      shouldn't do.

 14                Q   Okay.   So you were a little -- You were angry

 15      at him going in, though?

 16                A   I wasn't angry at him.     I was concerned about

 17      him.   I don't get angry at people in my courtroom.       I was

 18      concerned about him.    I was concerned about everyone's

 19      safety.   I was concerned about my clerk's safety.

 20                Q   All right.    Do you recall raising your voice

 21      in an extended hearing regarding your view of public

 22      defenders not acting quickly enough on a bail hearing?

 23      That incident ring a bell?

 24                A   A particular public defender?      You said public

 25      defenders.




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 60 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 61

  1               Q    Public defender's office, yes.      Do you

  2      recall -- Let me ask it this way.      Do you recall ever

  3      summoning all of the public defenders to your courtroom to

  4      talk to them about respect and disrespect for the court?

  5               A    Well, I never have called all.      I'm not sure

  6      who you mean by all the public defenders to my courtroom.

  7      Even in our circuit, that would mean several that wouldn't

  8      even be in the county on a court day.      If you're talking

  9      about the two that were in court on a particular day, yes.

 10               Q    Okay.   Can you tell me about that -- that day

 11      and what happened that day?

 12               A    There was a --

 13                    MR. FLEMING:    Relevance.   Subject to my

 14      objection, you can answer.

 15                    MR. ROTHERT:    I'm sorry.   I did not hear the

 16      objection.   Is it something I can fix?

 17                    MR. FLEMING:    Just relevance.

 18               Q    (By Mr. Rothert) Okay.     That's fine.    You can

 19      go ahead and answer.

 20               A    There was a public defender who had a

 21      client -- It's been a while since I have thought about this

 22      one, so bear with me, but I believe it was a first

 23      appearance arraignment.     He was held with a significant

 24      bond because he was accused of stealing gas from a bus in a

 25      bus parking lot and breaking into school property, I




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 61 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 62

  1      believe, but he was indigent.     And at the hearing a woman

  2      who claimed to be his wife, who had, I think, three

  3      children with her, stood up and begged me to let him go

  4      because they were homeless and he was only stealing the gas

  5      to be able to start a fire for them to not freeze to death

  6      because it was below freezing.

  7                    And I would have to look again to tell you

  8      exactly what had happened.     My recollection was that we

  9      were waiting on the public defender to make a decision

 10      either as to whether they were going to represent -- I

 11      think it was that the one that was in court had a conflict.

 12      I'm pretty sure that's what it was, and I asked her to --

 13      if she would, to contact the main office of the public

 14      defender and try to get someone from that office to give me

 15      a position if they wanted to do that that day about this

 16      gentleman's bond, because at that point, he's represented

 17      by counsel and it's appropriate that counsel make a motion

 18      if someone is to be released on bond, and I try to let

 19      attorneys do that.

 20                    So I had asked her to do that, and at numerous

 21      points through the day she, in essence, was refusing to do

 22      that and acting very disrespectfully to me in the process,

 23      at one point turning her back on me when I was addressing

 24      her in court.

 25                    And so I waited and told them once court was




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 62 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                      Page 63

  1      done and everyone else had left, all of the public had

  2      left, that I wanted the public defenders and the

  3      prosecutors to remain in the courtroom and I wanted to go

  4      on record so that there was a record of what I was saying,

  5      because I believed it was very inappropriate for this

  6      attorney to act the way that she had.      And I was trying to

  7      express to her that she had a promising career, but that

  8      she would not realize her potential if she was not

  9      respectful in court, that it was just not appropriate to

 10      act the way she had, and she continued to act that way as I

 11      was trying to have that conversation with her.       And, yes, I

 12      raised my voice at her that day.

 13               Q    And was that because you feared for court

 14      safety or was that --

 15               A    Because I wanted her, first of all, to act as

 16      all attorneys should, which is respectful of the court, not

 17      me, but of the court and of the system, and also I was

 18      concerned about her as a young attorney acting in the

 19      manner in which she was acting, because as I told her that

 20      day, the judges that I had practiced in front of when I was

 21      her age would have taken some severe action against me, and

 22      that is true.

 23               Q    Were you angry?

 24               A    I don't believe I was angry.      I was very

 25      bothered by her behavior and I was trying to express it,




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 63 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 64

  1      and again, you know, when I listened to myself on that

  2      recording, I don't sound like I always wish that I would,

  3      but there are also times that I try to impress a point on

  4      people, and I was trying to impress a point on her.

  5               Q    Do you recall ever addressing public defenders

  6      not participating in a pre-docket -- you know, the calling

  7      of the docket or any kind of prayer?

  8               A    Do I recall addressing them?

  9               Q    Well, let me ask this:     Have you ever started

 10      your dockets with a prayer of any type?

 11               A    The bailiffs in my courtroom use a similar

 12      opening to that that the Supreme Court uses, which is God

 13      save this honorable court, God save the United States of

 14      America, and I had a public defender who refused to stand

 15      while I was coming into court because of that, yes.

 16               Q    Okay.   And do the bailiffs do that at your

 17      direction or --

 18               A    Yes.

 19               Q    Did that make you angry?

 20               A    No, it didn't make me angry.      In fact, I got

 21      on the phone to the state public defender that day and told

 22      him what was going on, and he expressed to me that he found

 23      it very unacceptable and would I work with him to just get

 24      this particular public defender transferred instead of

 25      making him suffer any consequences because he had a




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 64 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 65

  1      religious -- well, he had -- he had beliefs that were not

  2      religious and so that was what was offending him he said.

  3                    The state public defender told me that day

  4      that he had intended to ask him if he was offended by the

  5      dollars that paid him that had similar language on them,

  6      but that he -- So he understood my concern and that he

  7      would prefer to take care of that by having him move to a

  8      different county if I would agree to that and not cause

  9      that attorney to suffer any other consequences, to which I

 10      replied that would be more than fine because I don't want

 11      him to suffer a consequence.     I just don't want an attorney

 12      sitting when court opens when the rest of the courtroom

 13      stands up making a big scene out of not doing that, and if

 14      he has that particular problem and that's the way you want

 15      to handle it, I'm fine with that, I won't do anything.        And

 16      I didn't.

 17               Q    Okay.   And when you're talking -- Do you think

 18      it's appropriate for a court to judge the validity or

 19      sincerity of a lawyer or a party's religious views about

 20      religion?

 21                    MR. FLEMING:    I'll object to the form.

 22      Relevance.   Subject to that, you can answer.

 23               A    I don't do that.    I didn't do that with him.

 24      I had a number of ways -- I had a number of ways that I was

 25      going to try to address that, including letting him come in




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 65 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 66

  1      late for court, but the state public defender wanted to

  2      just move him to a different county, and I said that was

  3      fine with me.    I wasn't going to make him do that.

  4               Q    (By Mr. Rothert) Isn't it true that you

  5      refused to allow him to just come in late?

  6               A    No, that's not true.

  7               Q    Isn't it true that you said that was

  8      unacceptable and showed disrespect to the court?

  9               A    Said that to whom?

 10               Q    To the state public defender and to the public

 11      defender himself.

 12               A    I might have said something similar to that,

 13      because I did believe that when court opens and an attorney

 14      purposefully sits while everyone else stands to acknowledge

 15      the opening of court, that that is inappropriate.        Whether

 16      you have a religious belief that is in contradiction to

 17      what the Supreme Court uses as an opening to court is a

 18      different question.    I don't have a problem with that.      My

 19      problem was with respect for the court and making sure that

 20      we handled that in a way that was appropriate, and I had

 21      different options that I was --

 22               Q    I think that you misunderstood my question

 23      because I was asking:    Isn't it true that you rejected the

 24      option of him staying outside the courtroom until you had

 25      entered and then entering?




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 66 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 67

  1               A     I am trying to remember any conversation I had

  2      with that attorney, and I really don't remember.

  3               Q     Okay.

  4               A     My recollection was I, that same day, got on

  5      the phone to the state defender, Mr. Barrett, who I knew

  6      and considered a friend who I had worked with in the past,

  7      and asked him for help in handling it.

  8               Q     Have you listened to the recording of yourself

  9      that day?

 10               A    No.

 11               Q     Do you recall raising your voice?

 12               A    I don't recall what was said that day, but I

 13      don't think I did.

 14               Q     How -- Why don't you think you did?

 15               A    Well, my recollection is that I was shocked

 16      that he didn't stand up, and I waited until we went on

 17      break and called Mr. Barrett.     I don't think I addressed it

 18      when he didn't stand up.     I sure don't remember it if I

 19      did.

 20               Q     So you called Mr. Barrett before even asking

 21      the public defender why he didn't stand up?

 22               A    I really -- I can't recall the order of events

 23      that day.    I may have talked to that public defender in

 24      chambers and asked him what the problem was.       That's

 25      possible.




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 67 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 68

  1               Q    Can you tell me where the Texas County

  2      Sheriff's Department is in relation to your courtroom?

  3               A    Essentially underneath the courtroom.       The

  4      office is on the first floor.     The courtrooms are on the

  5      second floor.    The jail connects to the sheriff's office

  6      and extends out to the west on ground level.

  7               Q    How often do you visit the sheriff's office?

  8               A    Not very often.

  9               Q    Are you at all familiar with the layout of the

 10      sheriff's office?

 11               A    Yes.

 12               Q    Do you know where -- If someone's being

 13      detained involuntarily, do you know where they are held?

 14                    MR. FLEMING:    I will object to the form.

 15      Subject to that, you can answer.

 16                    MS. KAYSER:    Join the objection.

 17                    THE WITNESS:    I'm sorry, Portia.

 18                    MS. KAYSER:    That's okay.   I'm just joining

 19      the objection.    Thank you, Judge.

 20               Q    (By Mr. Rothert) Okay.     And I'll just clarify.

 21      Just based on what you know from being down there.

 22               A    Well, there are a number of cells where people

 23      are detained.    I don't think that's what you're asking

 24      about, though.    You're talking about a drug test in this

 25      type of a case?




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 68 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 69

  1               Q    Yes.

  2               A    Okay.   No, I don't.

  3               Q    You mentioned being interviewed by some

  4      representatives from the Judicial Commission.       Did they ask

  5      you to take any actions or --

  6               A    They were not -- They did not approve of the

  7      way that I handled the Rogers situation, and the main

  8      concern was drug testing of people in court.       And I was

  9      surprised by some of that conversation, and based on my

 10      research, I'm still not sure I'm in complete agreement with

 11      it, but I was directed -- well, I wasn't directed.

 12                    It was suggested to me that it's problematic

 13      to even ask someone, such as the Starry Ballis example, to

 14      ask someone if they would agree to be drug tested, which

 15      I'm sure is what I did with Starry Ballis.       It's similar to

 16      the question you asked me before.      I used to ask if -- and

 17      oftentimes I would ask because, for example, when a

 18      defendant is entering a plea of guilty, I'm trying to

 19      determine if they even understand what they are doing

 20      because sometimes people would be barely able to stand at

 21      the podium.

 22                    So I would ask the question, are you under the

 23      influence of any drugs today, on a misdemeanor plea.        On a

 24      felony plea, that's one of the standard questions you're

 25      supposed to ask and you're not supposed to take the plea if




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 69 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 70

  1      they say that they are, but what do you do if they are

  2      exhibiting all the signs of being under the influence but

  3      say they are not?    I don't know.

  4                     Usually they would say no, I'm not, and I

  5      would say, well, do you have a problem with being tested.

  6      And I think that's what I did with Ms. Ballis.       And when

  7      they would consent, then that would be the next step would

  8      be to have them tested.     The commission, you know, Judge

  9      Rahmeyer specifically said, well, you're the judge and

 10      there is someone standing before you in court, do you

 11      really think they feel like they are free to say no to that

 12      request.

 13                    And I'm just being very candid with you,

 14      Counselor.    I really had not considered that perspective at

 15      that point, and I felt like she was right about that.

 16      Whether it was something that was allowed or not, I felt

 17      like she was right about that because there is -- there are

 18      a lot of potential consequences based on what that test

 19      might be.    And so, you know, she told me -- We had the

 20      conversation that day is that allowed, and there really

 21      wasn't a conclusive answer to that question, but they left

 22      me with the suggestion that it's best not to do that and so

 23      I have not.   Since that time, I have not done that.

 24                    As I have told you, I have not done it in

 25      criminal court at all.    I even asked the question that day,




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 70 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 71

  1      just so you understand, what do I do if I was pulling in to

  2      court and saw that this defendant was the person driving

  3      the vehicle and I know they are going to get in the vehicle

  4      as soon as they leave and endanger people on the roadway.

  5      Am I not supposed to be concerned about that?       And I was

  6      told no, you're not supposed to be.

  7                     And so even when someone appears in court to

  8      me to be extremely intoxicated or under the influence, I

  9      have not asked that question since.      The only time that I

 10      have requested or agreed to a drug test is when it's a

 11      motion before me in a civil case since that time.

 12               Q     Okay.   Thank you.   You had mentioned that drug

 13      testing was the main concern raised with you regarding

 14      June 20th, 2017, in your courtroom.      What other concerns

 15      were raised?

 16               A     My demeanor.   The same concern you expressed,

 17      how I sounded on the recording.

 18               Q     Have you made any changes in response to that

 19      concern?

 20               A     Yes.

 21               Q     What changes have you made?

 22               A     I try to be more mindful of that and not raise

 23      my voice to the level that I did on those recordings.

 24      Those were the first that I had ever sat and listened to

 25      myself on a recording, which is odd probably to hear, but




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 71 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 72

  1      that's several years into my judicial career and I had

  2      never sat and done that until then, and I didn't like the

  3      way I sounded either.

  4                    And it's interesting to do that because

  5      when -- You know, as with anything in life, when you are

  6      there observing the whole thing and you have the visual and

  7      you can hear and see what the other people are doing and

  8      know what's going on and the totality of the context, then

  9      it's much different than just hearing yourself on a

 10      microphone responding to something.      It's very different.

 11      So I have tried to be more careful about that.

 12                    I think it's -- I think it's important that

 13      people know they are getting treated respectfully and with

 14      justice when they are in court, and I certainly intend to

 15      make sure that that's what I portray.      And so I have tried

 16      to be more aware of that.

 17                Q   Were there any other concerns that were

 18      raised?

 19                A   Well, I was asked about the incident with the

 20      public defender on that same occasion.      Those complaints

 21      were filed at the same time essentially, and so, yes,

 22      because I was also surprised that they did not agree with

 23      my handling of that one.     I was expecting that they would

 24      agree with that, and they did not.      They told me that I

 25      acted too harshly to that young attorney.




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 72 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 73

  1               Q     Now, you mentioned -- So there was a complaint

  2      also about that filed?

  3               A     Yes.

  4               Q     Who filed that complaint, if you know?

  5               A     I don't think I'm allowed to know who files

  6      the complaints.

  7               Q     Okay.   Did they express -- Did the Judicial

  8      Commission folks express any other concerns?

  9               A     That's my recollection, that those were the

 10      main things.    And they kind of let me know that the way

 11      that judges handled court when I was a young attorney is

 12      not the way they expect court to be handled these days,

 13      that in a case like that with the public defender, that

 14      essentially I should accommodate things and not address

 15      things like that.

 16                     And just so you understand and anyone reading

 17      this record would understand, there is a Canon of Judicial

 18      Ethics that requires me to be concerned about those things,

 19      and so I have tried to be concerned about those things and

 20      tried for the sake of the attorney before me who has,

 21      hopefully, a long and fruitful and rewarding career in the

 22      practice of law, including as a public defender, which I

 23      believe is an incredibly noble calling, that they learn to

 24      conduct themselves appropriately at a young age, and I feel

 25      like judges have a responsibility there.       And so I was told




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 73 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 74

  1      I took that further than they want me to.       But that's --

  2      That's the reason I believe not only on a personal belief

  3      level but on the level of I believe that's what is required

  4      of judges under the Canons of Ethics that I address those

  5      things.

  6                Q   And the Canons of Ethics, of course, also

  7      require judges to be respectful and treat with dignity all

  8      people who appear before the court; isn't that true?

  9                A   Yes, they do.    Yes.

 10                Q   Did anything else come out of that Judicial

 11      Commission meeting, any other changes or anything you did

 12      as a result of that?

 13                A   I don't recall anything in particular in the

 14      way that you're asking that probably.      I think that it was

 15      just a good moment for me to re-evaluate myself a bit and

 16      approach each day with a little more joy in my heart about

 17      the job perhaps, as corny as that might sound, because

 18      there are days when this job gets pretty hard, and when

 19      you're in court and you're dealing with some of these

 20      decisions and the safety of people and all the things that

 21      happen in court, sometimes it can be pretty taxing and --

 22      but I love what I do and I love the chance to help people

 23      and that's the only reason that I do it, and so I have

 24      tried to bear that in mind a little bit more since then.        I

 25      think if you can't learn from any situation, then you're




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 74 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 75

  1      not very wise, and so I have tried to learn what I can from

  2      that.

  3               Q    Have you had any other complaints that you're

  4      aware of that have been filed with the Judicial Commission,

  5      in your career as a judge?

  6               A    Yes.

  7               Q    Do you know how many?

  8               A    I think two others.

  9               Q    And were those before or after this, if you

 10      know?

 11               A    I think one was before and one was about the

 12      same time.

 13               Q    Has the Judicial Commission ever taken any

 14      official action against you?

 15               A    No.

 16               Q    Shortly after your meeting with the Judicial

 17      Commission folks, you recused yourself from the case

 18      involving the child, KC, initials we're using here?

 19               A    Yes.

 20               Q    Is that correct?

 21               A    Yes.

 22               Q    Do you know what -- Did someone ask you to

 23      recuse or did you do it yourself?

 24               A    No, I did it myself.

 25               Q    Do you know -- Do you know why or do you




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 75 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 76

  1      remember why?

  2               A    Sure.   I believed it was appropriate for me to

  3      do that because I wanted all of those people to believe

  4      that they were being treated fairly, and I felt at that

  5      point, it was more likely than not that they would not feel

  6      that way if I remained as the judge.

  7               Q    I believe you answered this, but you had --

  8      Going back to 2017, in this time in June of 2017, you had

  9      two bailiffs that worked your courtroom; is that correct?

 10               A    We had three bailiffs.     On days like the ones

 11      in question with the Rogers matter, my recollection is

 12      there was a circuit judge in Courtroom A and I was in

 13      Courtroom B, which is an adjoining courtroom that's

 14      connected by the doors we have talked about and holding

 15      cells in between, and usually there would be the head

 16      bailiff in with the circuit judge, Bobby Duncan would be in

 17      with me, and Eric Brown, the other bailiff, would kind of

 18      roam back and forth between the two courtrooms.

 19               Q    Okay.   And you mentioned, I think, the head

 20      bailiff's name, but could you just say it again right here?

 21               A    Jamie Fox.

 22               Q    Okay.   When you were ordering drug testing

 23      similar to the situation on June 20th, 2017, did you do

 24      that in a written order or orally or did it depend?

 25                    MR. FLEMING:    I'll object to the form.     Vague.




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 76 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                      Page 77

  1      Subject to my objection, you can answer.

  2               Q    (By Mr. Rothert) Okay.     I'll just clarify.

  3      When you would order drug testing, did you do it in a

  4      written order?

  5               A    You know, that depends on any particular case.

  6      I couldn't say that there is a hundred percent with

  7      anything, but usually what would happen would be there

  8      would be a motion and the attorneys would present a

  9      proposed order that I would sign off on.       Not always.    And

 10      probably in drug court context, I don't think that I signed

 11      written orders on some, at least, of those.       That's a

 12      stipulation by someone entering drug court as they

 13      understand they are going to be tested.      So it's possible

 14      on some of those that they are oral, at least initially.            I

 15      might follow up with written orders.

 16               Q    Is -- Do you still preside over probate cases,

 17      child custody cases like the one involving the Rogers'

 18      granddaughter?

 19               A    Yes.

 20               Q    And how is court done any differently now in

 21      2021 than it was in 2017?

 22                    MR. FLEMING:    I'll object to the form.     Vague.

 23      Subject to my objection, you can answer.

 24               Q    (By Mr. Rothert) All right.      I'll clarify.

 25      Speaking physically, is court done differently because of




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 77 of 100
                          DOUGLAS GASTON 2/26/2021
                                                                    Page 78

  1      the COVID-19 pandemic or any technological updates that

  2      have come to Texas County since 2017?

  3                A      We have many things that are different because

  4      of COVID.      Some things are done by WebEx.   I don't do any

  5      contested hearings by WebEx, however.       I want those done in

  6      person.   I want to be able to evaluate a witness in person.

  7      Lots of the preliminary hearings are done that way, though.

  8      If it's a motion hearing between attorneys and things like

  9      that, I will do those by WebEx.

 10                      Also, the legislature changed the statutes

 11      regarding emergency guardianships.        At the time that this

 12      one was entered, that could be done without a hearing.          Now

 13      there's a hearing that is required before an emergency

 14      guardianship can be entered.

 15                      MR. ROTHERT:   Okay.   I have a couple tying-up

 16      things, but I think I'm about ready to wrap up.       If I could

 17      have -- I would like a three-minute break to go off the

 18      record, and then we can wrap this up.

 19                    (Whereupon, a short break was taken.)

 20                      MR. ROTHERT:   We can go back on the record.

 21                Q      (By Mr. Rothert) Okay.   Back on the record.

 22      Do you have any information about the demeanor or behavior

 23      of Norma Rogers, Arthur Rogers or William Hale after they

 24      left your courtroom to be drug tested?

 25                A     No.




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 78 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                      Page 79

  1                    MR. ROTHERT:    I appreciate your time and your

  2      responsive -- responses and your reflectiveness and your

  3      promise of a copy of Am I a Turtle or Tortoise --

  4                    THE WITNESS:    I don't think I promised that.

  5                    MR. ROTHERT:    Well, offered.    So not thrilling

  6      to be deposed, especially questions that aren't our

  7      proudest moments, which seems to be the only thing people

  8      ask questions about during a deposition.       So I really

  9      appreciate you helping make this go pretty smoothly, and I,

 10      again, thank you and all counsel and Jamie for indulging my

 11      needed recess.

 12                    As you probably know, in a deposition you

 13      can -- you have the right to review the deposition, make

 14      any corrections, and sign it before a notary.       You also

 15      have the opportunity to waive signature.       Do you know what

 16      you would like to do?

 17                    THE WITNESS:    I would like to review it.

 18                    MR. ROTHERT:    So I have nothing else.     Thank

 19      you, everyone.

 20                    MS. KAYSER:    I have no questions.    Thank you.

 21                    THE REPORTER:    Copies of the transcript?

 22                    MR. FLEMING:    Yes, etrans.

 23                    MR. ROTHERT:    Could I have an etrans and a

 24      full page.

 25                    (Mr. Fleming's order was given before we went




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 79 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 80


  1       on record, etrans.)
  2
  3                   (Deposition was adjourned at 4:24 p.m.)
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25



                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 80 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                     Page 81

  1                         CERTIFICATE OF REPORTER

  2

  3                 I, Jamie Jo Kinder, CCR No. 842, CSR No.

  4      084.003306, do hereby certify that the witness whose

  5      testimony appears in the foregoing deposition was duly

  6      sworn by me; that the testimony of said witness was taken

  7      by me to the best of my ability and thereafter reduced to

  8      typewriting under my direction; that I am neither counsel

  9      for, related to, nor employed by any of the parties to the

 10      action in which this deposition was taken, and further that

 11      I am not a relative or employee of any attorney or counsel

 12      employed by the parties thereto, nor financially or

 13      otherwise interested in the outcome of the action.

 14

 15                                   __________________________

 16                                    Certified Court Reporter

 17

 18

 19

 20

 21

 22

 23

 24

 25




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 81 of 100
                         DOUGLAS GASTON 2/26/2021
                                                                    Page 82

  1                     Alaris Litigation Services
                         711 North Eleventh Street
  2                     St. Louis, Missouri 63101
                          Phone (800) 280-3376
  3
  4    March 3rd, 2021
  5    Mr. John Patrick Fleming
       MISSOURI ATTORNEY GENERAL'S OFFICE
  6    P.O. Box 899
       Jefferson City, MO 65102
  7
  8    In Re: NORMA ROGERS, et al. v. DOUGLAS GASTON, et al.

  9
 10    Dear Mr. Fleming:

 11    Please find enclosed your copy of the deposition of DOUGLAS
       GASTON, taken on February 26th, 2021, in the
 12    above-referenced case. Also enclosed is the original
       signature page and errata sheets.
 13
       Please have the witness read your copy of the transcript,
 14    indicate any changes and/or corrections desired on the
       errata sheets, and sign the signature page before a notary
 15    public.
 16    Please return the errata sheets and notarized signature
       page to Alaris Litigation Services for filing prior to
 17    trial date.
 18    Thank you for your attention to this matter.

 19    Sincerely,
 20
 21    Jamie Jo Kinder, CCR, CSR
       Enclosures
 22    Cc: Mr. Anthony Rothert
           Ms. Portia Kayser
 23
 24
 25




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 82 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 83

  1    STATE OF              )
                             ) ss.
  2    COUNTY OF             )
  3
       I, DOUGLAS GASTON, do hereby certify:
  4
       That I have read the foregoing deposition; That I have made
  5    such changes in form and/or substance to the within
       deposition as might be necessary to render the same true
  6    and correct; That having made such changes thereon, I
       hereby subscribe my name to the deposition.
  7    I declare under penalty of perjury that the foregoing is
       true and correct.
  8
  9                             ______________________________
                                        DOUGLAS GASTON
 10
       Executed this _____ day of ___________, 20__,
 11
       At _________________ County,__________________.
 12
 13                              ________________________________
                                           Notary Public
 14
       My Commission Expires: ___________________________________
 15
       Signature page to:    Mr. Jack Fleming
 16
       CM/DOUGLAS GASTON, February 26th, 2021
 17
       Re: NORMA ROGERS, et al. v. DOUGLAS GASTON, et al.
 18
 19
 20
 21
 22
 23
 24
 25



                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 83 of 100
                        DOUGLAS GASTON 2/26/2021
                                                                    Page 84

  1                        Witness Errata Sheet

  2    Witness:   DOUGLAS GASTON

  3
       Re: NORMA ROGERS, et al. v. DOUGLAS GASTON, et al.
  4
       Date Taken:   February 26th, 2021
  5
       Upon reading the deposition and before subscribing thereto,
  6    the deponent indicated the following changes should be
       made:
  7

  8    Page____Line____Should read:________________________

  9    Reason assigned for change :________________________

 10    Page____Line____Should read:________________________

 11    Reason assigned for change :________________________

 12    Page____Line____Should read:________________________

 13    Reason assigned for change :________________________

 14    Page____Line____Should read:________________________

 15    Reason assigned for change :________________________

 16    Page____Line____Should read:________________________

 17    Reason assigned for change :________________________

 18    Page____Line____Should read:________________________

 19    Reason assigned for change :________________________

 20    Page____Line____Should read:________________________

 21    Reason assigned for change :________________________

 22    Page____Line____Should read:________________________

 23    Reason assigned for change :________________________

 24

 25    Witness Signature:




                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 84 of 100
                             DOUGLAS GASTON 2/26/2021

         A           73:14 74:4          82:16            anybody 35:12        21:24 23:2,5
abided 14:1        addressed           alert 59:15        anymore 35:1         23:12 25:6
ability 81:7         55:18 67:17       alerted 38:3       anyway 10:4          28:25 30:9
able 17:4 31:16    addressing            59:11            Apparently           31:7 32:10,23
 32:21 62:5          62:23 64:5,8      allegation 42:16     24:3               35:4 37:1,4
 69:20 78:6        adjoining 76:13     allegations        appeal 32:16         39:19 40:9,22
above-refere...    adjourned 80:3        15:13 22:20      appear 12:23         41:1,4 54:8
 82:12             administer            31:5               46:4 74:8          55:2 56:14
abuse 32:8           47:24             alleged 42:1       appearance           57:13 78:23
abusing 42:18      administered        allow 66:5           61:23            Arthur's 55:11
access 7:6           27:4              allowed 54:25      appearances        article 15:5
accommodate        administering         57:4 59:24         9:4 12:8         asked 9:21,23
 12:17 73:14         5:17                60:4 70:16,20    appeared 45:5        15:12,22 16:2
accused 20:10      administers           73:5               57:14              16:24 17:1
 61:24               48:19             allows 9:8         appearing 5:12       25:15,17,19,20
accusing 59:4      admit 27:25         alluded 29:2       appears 71:7         30:18,24
achieve 12:2,4     admonished            57:7               81:5               34:24 40:25
acknowledge          32:18             America 64:14      appointed 9:16       50:10,11 52:1
 66:14             advice 44:11        amount 45:13         9:19 19:12         62:12,20 67:7
acknowledges       afternoon 3:12      and/or 82:14       appreciate           67:24 69:16
 5:14,17             3:13                83:5               12:18 21:15        70:25 71:9
ACLU 4:6           age 6:12 10:10      angry 60:14,16       46:18 79:1,9       72:19
act 32:22 38:11      10:11,14 63:21      60:17 63:23      approach 74:16     asking 15:6,17
 44:23 59:25         73:24               63:24 64:19      appropriate          22:11,14 26:10
 63:6,10,10,15     ago 48:10,11,15       64:20              62:17 63:9         26:14,19
acted 19:13        agree 25:12,13      answer 21:6,14       65:18 66:20        29:20 31:7
 38:4 45:7           25:15 31:9          21:18 22:8         76:2               32:3 34:13,19
 50:7,20 53:1        33:8,16 46:1,3      23:10 24:9       appropriately        41:3 42:17
 53:17,22            48:5 65:8           29:8,24 33:3       73:24              43:2 49:16,18
 72:25               69:14 72:22         33:4,5,21,22     approval 27:2        49:19 50:21
acting 59:9          72:24               34:17,18,22      approve 69:6         50:23,23
 60:22 62:22       agreed 5:2            35:10 40:3,8     approximately        51:21,22,24
 63:18,19            19:22 25:9,15       40:22,25 41:2      16:16              52:20 53:23
action 32:20         25:20 32:11         46:7 49:14       area 8:1             53:23 54:15
 56:8,11 57:6        33:9,12 54:24       50:2,4,18,24     Arianna 4:6          54:18 57:2
 63:21 75:14         71:10               51:5,16,18,19    Arkansas 7:18        66:23 67:20
 81:10,13          agreement 5:21        51:22 52:9,10    armed 41:13          68:23 74:14
actions 13:15        48:4 69:10          52:23 53:21      arms 37:15         assigned 22:2
 56:15 69:5        agreements            56:19 61:14,19   arothert@aclu...     84:9,11,13,15
acts 59:22           47:25               65:22 68:15        4:8                84:17,19,21,23
ad 25:18 31:2      ahead 50:2            70:21 77:1,23    arraignment        associate 8:14
 41:23               61:19             answered 54:3        61:23              8:16,19,23,25
adage 59:25        al 1:5,8 3:4,7,19     55:19 76:7       arraignments         9:11,13 10:8,16
addition 44:10       3:19 82:8,8       answers 14:13        9:8              associated
additional 13:21     83:17,17 84:3     Anthony 4:3        arrangement          57:24
address 65:25        84:3                5:25 82:22         5:19             assume 54:19
                   Alaris 4:22 82:1    anticipate 53:14   Arthur 6:2           57:1

                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 85 of 100
                            DOUGLAS GASTON 2/26/2021

assuming 7:8      27:20,22,22          15:9 17:24         46:16,19,25      19:15,21 20:20
athletes 12:1     28:3,4,6 30:3        20:2 24:18         55:16,19 67:17   21:8,18 22:2
attempting       bail 60:22            25:23 29:20        78:17,19         22:14 23:20
  44:11 50:17    bailiff 14:19         33:5 37:12       breaking 61:25     23:22 24:6,12
attending 3:14    17:25 21:8           40:4 41:4,8      breaks 13:2        24:17 25:2,11
  5:12            26:7 37:12           45:16 48:25      brief 12:24        25:19 26:20
attention 23:3    56:12 76:16,17       49:7,9 53:12     briefly 46:4       27:17 30:14,23
  39:9 49:8      bailiff's 76:20       55:25 59:24      brought 55:21      34:4 35:25
  82:18          bailiffs 55:20        61:22 62:1       Brown 26:8         36:10 40:5,16
attitude 59:17    58:8,11 59:11        63:24 66:13        55:21 76:17      41:6,21 43:11
attorney 4:16     64:11,16 76:9        73:23 74:2,3     building 59:7      44:4,9,11 45:4
  7:12 13:25      76:10                76:3,7           bullshit 44:18     45:18 46:11
  14:20 15:2     Ballis 44:5,6,8     believed 33:15     bunch 44:18        47:10 48:4
  32:20 33:9      44:12 46:7           45:10 63:5       bus 61:24,25       59:14 68:25
  41:22 63:6,18   69:13,15 70:6        76:2             busy 39:7          71:11 73:13
  65:9,11 66:13  Baptist 10:25       believing 11:24                       75:17 77:5
  67:2 72:25     bar 25:19 30:19     bell 60:23                 C          82:12
  73:11,20 81:11  31:22              belligerent        C 4:1 7:2         case-by-case
  82:5           barely 69:20          37:16 38:3       called 11:16,17    28:1
attorneys 30:24  Barrett 67:5,17       54:11 59:9        30:19 44:18      cases 8:20
  62:19 63:16     67:20              bench 7:4,6         61:5 67:17,20     24:25 26:17
  77:8 78:8      based 42:8            59:21            calling 64:6       33:25 34:1,2
authored 11:13    46:17 49:19        best 70:22 81:7     73:23             36:16,23,24
  11:15           50:10,14,25        better 20:17       calls 21:22 33:1   40:18 41:12
authority 39:24   51:23 52:3,6         35:15             34:16 35:9        47:6,21,24
  60:9            52:15,20 53:2      beyond 18:1         40:1 49:13        48:1,6,21,23
available 14:25   68:21 69:9           27:5 46:13        50:1 51:8         48:24 49:1
  49:20           70:18              big 65:13          Cambell 4:9        57:22 58:1,4,6
aware 20:14,15   basic 7:9 11:9      bit 8:21 10:1      Campbell 6:8       77:16,17
  21:24 22:20    basis 24:25           35:17 74:15,24    18:17            cast 58:25
  30:18,20,25     28:1 45:2 54:1     Blunt 9:18         candid 70:13      cause 1:7 3:5,17
  33:23 46:9     basketball          board 15:9,20      Canon 73:17        19:11 65:8
  56:4,9 57:13    10:20              Bobby 6:6 14:14    Canons 74:4,6 caused 50:6
  72:16 75:4     bear 61:22            14:17 21:7       car 59:8          causes 11:22
awhile 21:9       74:24                22:22 26:7       care 65:7         Cc 82:22
                 Beger 14:7            76:16            career 10:5       CCR 1:18 3:15
        B        begged 62:3         body 15:11,22       32:19 63:7        4:22 5:5 81:3
B 76:13          behalf 1:14 6:1,6   bond 9:3,8          72:1 73:21        82:21
B-E-G-E-R 14:7    6:13                 61:24 62:16,18    75:5             cells 68:22
back 43:11 44:14 behavior 38:13      book 11:17         careful 72:11      76:15
  44:16,18        54:11,20 58:10     books 11:13,15     Carney 4:4        center 6:21
  46:20 49:8      63:25 78:22          11:19,22         carry 26:11,11,14  30:14
  62:23 76:8,18 belief 54:23         bothered 63:25     Carter 4:3        certain 3:16
  78:20,21        66:16 74:2         Box 4:17 82:6      case 9:1,3 13:6    16:18,20 17:15
background       beliefs 65:1        Brad 10:9           14:5,24 15:3,4    17:19 28:14
  12:13          believe 8:3 11:3    branches 11:1       15:5 16:16 18:5   29:7 35:22
backup 27:16      11:17,23 12:4      break 13:3 43:4     18:11,16,19,22    55:10,11 56:3

                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 86 of 100
                               DOUGLAS GASTON 2/26/2021

certainly 14:16       17:17 61:7          25:5 34:25        36:1 57:19        contemptuou...
  24:13 32:7          76:12,16            37:16 43:17      conditions          45:7
  36:14 38:10       circumstance          44:6 55:1         34:20             contested 78:5
  40:3 72:14          36:1                59:2 65:25       conduct 9:8        context 72:8
CERTIFICATE         City 3:17 4:17        66:5 74:10        48:25 49:6         77:10
  81:1                82:6                78:2              73:24             continued 44:21
Certified 3:15      civil 8:21 9:10,10   comes 9:2 12:7    conducted           44:23,23,25
  5:10 81:16          36:4,24 43:11       36:16             26:18 52:12        63:10
certify 81:4 83:3     48:2,6,25          coming 64:15      conducting         contradiction
chair 15:23           71:11              commenced 5:1      22:23 59:19        66:16
chambers            claim 22:15          commission        conflict 62:11     controversy
  67:24               57:14               15:24 69:4       connected           30:15
chance 20:18        claimed 57:16         70:8 73:8         76:14             conversation
  27:11 30:22         62:2                74:11 75:4,13    connects 68:5       14:23 16:5
  35:2 41:18,20     claims 22:6,19        75:17 83:14      consent 5:19        21:7,12,13
  74:22             clarify 21:5,5       Committee          40:6 70:7          63:11 67:1
change 84:9,11        29:1 49:15          15:10            consequence         69:9 70:20
  84:13,15,17,19      68:20 77:2,24      common 58:2        65:11             conversations
  84:21,23          classes 11:2,5,7     complaint 15:8    consequences        17:23 18:8
changed 53:25         11:8                15:14 73:1,4      64:25 65:9        convicted 20:12
  78:10             clear 21:14 24:5     complaints         70:18             Copies 79:21
changes 71:18         46:7 60:9           72:20 73:6       consider 11:19     copy 12:10 79:3
  71:21 74:11       clerk 17:17,18        75:3              53:16              82:11,13
  82:14 83:5,6        59:7               complete 37:2     considerations     corny 74:17
  84:6              clerk's 55:17         69:10             41:15             correct 38:18
character 12:9        59:2 60:19         compliance        considered          45:11 75:20
charged 20:11       clerks 14:23          29:4              31:10 34:4,13      76:9 83:6,7
charitable 11:21      17:13 37:21,24     complied 35:24     34:14,24          corrections
check 55:17           38:2 47:3,4        computer 7:7       40:19 41:7         79:14 82:14
checked 19:20         59:4,10            concern 65:6       43:3 67:6         counsel 5:3,3
  27:6              clerks' 17:10         69:8 71:13,16     70:14              5:14,16,19,21
child 31:3,13       client 20:18          71:19            considering         12:22 14:10
  33:7,10,11          36:21 61:21        concerned          45:22              15:22 20:18
  40:6 41:7,7       closed 24:22          16:24 32:6       consult 17:11,18    24:22 33:20
  42:1,6,15,18        25:3                57:8 60:16,18    consulted 14:10     36:19 41:13,18
  43:2 57:8         closing 24:25         60:18,19 63:18   contact 62:13       41:24 47:3
  58:5 59:5         CM/DOUGLAS            71:5 73:18,19    contacted 13:25     62:17,17 79:10
  75:18 77:17         83:16              concerns 60:3     contemplated        81:8,11
children 62:3       coach 10:19           71:14 72:17       54:6              Counselor
children's 40:18    college 10:20         73:8             contempt 37:6       52:14 70:14
Chipps 17:9           10:21,24           concluded          38:12,18,21       county 6:21
Chloe 23:17         colleges 11:4         44:15             39:6,15,18         8:10,15,17,18
  30:15             Collins 23:17        conclusion 33:2    43:10,25           9:22 10:17
circuit 3:17 8:14     30:15               40:2 49:13        44:24,25           19:10 24:8,14
  8:15,16,18,24     come 9:15,19         conclusive         45:14 46:8,9       47:18,20 61:8
  9:2,7,12 13:18      15:22 18:2          70:21             46:11 56:15        65:8 66:2
  13:19 14:6          21:10 24:23        conclusively       57:12              68:1 78:2 83:2

                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 87 of 100
                              DOUGLAS GASTON 2/26/2021

 83:11               26:6,9 30:19       84:4                73:22               25:3 47:19
couple 16:19         30:21,25 37:5     day 3:11,13 17:14   defender's 61:1    desired 82:14
 17:11,20,20         44:8,16,17         22:24 23:3,9       defenders          detail 16:13
 28:2 48:14          45:3 52:3,18       25:8,11,14          60:22,25 61:3       26:25
 78:15               52:19 53:1,4       26:3,9 28:18        61:6 63:2         detained 22:15
course 27:23         54:12 55:3,4       30:17 33:24         64:5                22:19 23:2,6
 50:8 74:6           56:16 58:17        34:23 38:2,5       definite 33:22       25:24 26:2
courses 11:10        59:20 60:6,17      39:6,6,22          definitely 20:4      54:21 56:4,24
court 1:1 3:1,15     61:3,6 63:3        41:17,20 42:5      definition 38:9      68:13,23
 3:17 4:21 5:10      64:11 65:12        42:15 43:14        delicate 24:23     detention 54:6
 9:4,7 21:11         66:24 68:2,3       44:9 46:8          DeLoach 4:4        determine 43:1
 22:1,24 24:8        71:14 76:9,12      50:6 52:17,21      demeanor 50:5        57:10 69:19
 24:14 25:10         76:13,13 78:24     56:17 57:15,21      58:24 71:16       device 31:24
 26:16 27:3,3      courtrooms           57:21 58:11         78:22             difference 8:23
 27:12 29:2,5        68:4 76:18         59:3 60:6          Dena 17:17           46:9,10
 29:14,21 30:5     courts 30:1 46:2     61:8,9,10,11       department         different 28:2,9
 30:7,9,11 31:8      47:18              62:15,21 63:12      13:22 17:24         28:17 40:10
 32:16 33:6        COVID 78:4           63:20 64:21         26:15,18 29:17      41:3 50:13
 38:5,11 40:17     COVID-19 78:1        65:3 67:4,9,12      43:7 54:22          54:2,14 65:8
 41:8,14 43:17     coy 16:12            67:23 70:20         56:5 68:2           66:2,18,21
 43:20 44:20       created 11:25        70:25 74:16        depend 76:24         72:9,10 78:3
 48:2 50:6,7       crimes 20:11,12      83:10              depending          differently 47:18
 51:9 55:16,19     criminal 8:21 9:1   days 14:16 57:21     28:9 34:22          77:20,25
 58:1,3,11,12        37:5 44:9          73:12 74:18        depends 38:9       difficult 35:14
 59:11,19,22,25      46:8,11 48:1,21    76:10               77:5                50:4 53:20
 60:2,5 61:4,8       70:25             deal 57:20          depo 5:10          dignity 74:7
 61:9 62:11,24     crisis 12:7         dealing 74:19       deponent 12:17     diluted 28:5
 62:25 63:9,13     crowd 44:13         Dear 82:10           84:6              direct 46:8
 63:16,17 64:12    CSR 1:18 3:15       death 59:9          deposed 79:6       directed 12:23
 64:13,15 65:12      4:22 5:5 81:3      62:5               deposes 6:13         25:6 46:5
 65:18 66:1,8        82:21             Debbie 17:9         deposition 1:14      69:11,11
 66:13,15,17,17    Cummins 17:12       decision 32:16       3:10 5:1,4 7:10   directing 56:21
 66:19 69:8        currently 8:7        42:1 53:19          12:15 14:9,14     direction 64:17
 70:10,25 71:2     cursing 59:3,8       62:9                14:21,25            81:8
 71:7 72:14        custody 36:16       decisions 74:20      22:22 46:4        directives 14:2
 73:11,12 74:8       41:8 56:5         declare 83:7         79:8,12,13        Discipline 15:11
 74:19,21 77:10      77:17             defendant 4:15       80:3 81:5,10      discuss 47:4
 77:12,20,25                            69:18 71:2          82:11 83:4,5,6    discussed 18:11
 81:16                    D            Defendants 1:9       84:5                18:16,19,22
courthouse         D 2:1                3:8,20 4:9 5:3     depositions 7:9      20:19 47:6
 6:20 7:1,2 17:1   danger 42:2          6:6                 51:15             discussion 31:1
 17:7              dangerous           defender 60:24      deputies 59:4      discussions
courtroom 7:2,3     58:9 59:24          61:20 62:9,14      deputy 8:2           46:24
 7:5 14:19 17:14   Danny 17:25          64:14,21,24         14:18 26:5        disobeying
 22:23 23:14       date 23:6,23         65:3 66:1,10,11     28:11               33:13
 23:15 24:2,22      48:12 55:22         67:5,21,23         describe 59:1      disobeys 33:14
 24:25 25:3         56:14 82:17         72:20 73:13        described 16:5     disregard 33:19

                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 88 of 100
                                 DOUGLAS GASTON 2/26/2021

disrespect               29:2,5,12,13        62:10 72:3         72:21 73:14        46:17 58:6
  59:23 61:4             29:14,15,21,21    elected 8:18       estimate 37:19      expired 20:5
  66:8                   30:1,5,7,9,11       17:17 18:24      et 1:5,8 3:4,7,19   Expires 83:14
disrespectful            30:13,17 31:4,5     20:5               3:19 82:8,8       explain 38:17
  59:22                  31:15,17 32:4,8   election 19:25       83:17,17 84:3      56:23
disrespectfully          32:11,24 33:9       20:1,2,3           84:3              explained 41:17
  62:22                  33:19 34:15,21    Eleventh 4:23      Ethics 73:18        explaining
District 1:1,1 3:1,1     35:5 36:5,17        82:1               74:4,6             38:21
  21:25 22:1             36:20,22,25       Ellsworth 10:9     etrans 79:22,23     explanation
Division 1:2 3:2         39:20,25          else's 47:14         80:1               15:13
  22:2                   40:5 41:4,9,11    emergency          evaluate 78:6       express 63:7
division's 40:18         42:4,9,21 43:6      30:16 59:6       events 15:3          63:25 73:7,8
divorce 36:16            43:11 44:1,6        78:11,13           18:16,19,22       expressed 10:2
  36:23                  45:4 47:17,24     emotions 33:25       67:22              10:4 64:22
docket 39:7              48:8,19 49:2        58:2,7,12,13     everyone's           71:16
  44:9 45:16             49:10,23            58:16              60:18             expresses 41:5
  57:21 64:7             50:16 52:19       employed 8:7       evidence 24:24      expressly 5:7
dockets 64:10            52:22 53:6          81:9,12          exact 17:23         extended 31:5
document                 53:25 54:5        employee 81:11       31:19 40:11        60:21
  57:24                  54:20 55:7,11     employer 8:9,11      48:12             extends 68:6
documents                55:14,21 56:1     enclosed 82:11     exactly 29:10       extent 33:15
  14:11,12,15            56:6,9 57:15        82:12              46:16 62:8         49:25
doing 5:18               68:24 69:8,14     Enclosures         exaggerated         extremely 71:8
  20:21 23:21            71:10,12 76:22      82:21              44:14
  26:22 45:17            77:3,10,12        encounter          examination                  F
  48:9,16 59:8           78:24               23:12 53:15        2:3 5:11 6:14     face 37:16 39:1
  60:12 65:13          drugs 27:7 32:5     endanger 71:4      examined 3:11       facing 10:9
  69:19 72:7             32:5 33:11        ended 41:17          6:12              fact 7:12 38:4,8
dollars 65:5             42:18 43:17       entered 50:16      example 9:1,9         39:11 45:21
Don 6:18 17:8            57:10 69:23         53:11 66:25        32:19 34:3          53:17 64:20
donated 11:21          duly 81:5             78:12,14           43:22 69:13       factor 45:6,15
door 35:7 37:12        Duncan 4:9 6:6      entering 66:25       69:17               45:18,23
  37:14                  14:14,17 20:20      69:18 77:12      exclaimed           factored 45:17
doors 76:14              21:8 26:7,10      entities 49:5        44:17             facts 20:19
doorway 37:11            76:16             entity 48:23       Excuse 50:9         fair 7:10
doubt 45:24,25         Duncan's 22:22      entry 45:16        Executed 83:10      fairly 76:4
Douglas 1:8,14         Dunn 28:14          erased 14:3        exhibited 54:11     false 27:17
  3:7,10,19 5:4                            Eric 26:8 55:21    exhibiting 70:2     familiar 68:9
  6:11,18 82:8,11               E            76:17            exhibits 2:10       family 15:16
  83:3,9,17 84:2       E 2:1 4:1,1         errata 82:12,14    expect 35:24          16:24,25 17:4
  84:3                 e-mailed 12:22        82:16 84:1         41:22,23            17:7 26:17 31:5
driving 71:2           earlier 12:22       escort 26:19         73:12             far 13:22 29:10
drug 25:7,9,11           25:3 57:7         especially 32:2    expecting             33:13 37:18
  25:15,25 26:11       early 32:18           40:6,17 79:6       72:23             feared 63:13
  26:16,16,18,19       echoey 35:20        essence 62:21      expensive           February 1:15
  26:21,22,23          effective 30:1      essentially 31:7     27:23               3:11 82:11
  27:1,1,2,3,7,12      either 38:24          44:12 68:3       experience 7:9        83:16 84:4


                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 89 of 100
                               DOUGLAS GASTON 2/26/2021

federal 12:23          65:21 68:14         60:6 79:24     goal 39:7           23:13,19 25:6
   29:5                76:25 77:22       further 5:17     God 64:12,13        28:25 30:11
fee 49:1               79:22 82:5,10       57:6 74:1      going 14:24         31:10,12,14
feedback 35:18         83:15               81:10            15:17 16:18,19    32:11,24 35:5
feel 21:6,12        Fleming's                               27:22 32:14       37:2 39:21
   60:5,9 70:11        79:25                      G         33:8 37:19        40:9,10 41:1,2
   73:24 76:5       floor 68:4,5         GAL 32:2           38:18 41:18       54:16 55:2
feet 37:19,20       focus 23:3           gas 61:24 62:4     44:24 46:2        56:20 57:14
felony 48:24        folks 73:8 75:17     Gaston 1:8,14      46:20 53:15       78:23
   69:24            follow 77:15           3:7,10,19 4:15   59:18 60:10,12   hallway 59:6
felt 45:6 47:9      followed 59:7          5:4 6:3,11,16    60:15 62:10      hand 39:2
   70:15,16 76:4    following 84:6         6:18 17:9 82:8   64:22 65:25      handle 65:15
figures 11:25       foregoing 81:5         82:11 83:3,9     66:3 71:3 72:8   handled 66:20
filed 13:11 15:8       83:4,7              83:16,17 84:2    76:8 77:13        69:7 73:11,12
   21:20,25         forgot 38:23           84:3           good 7:7 29:21     handling 44:11
   72:21 73:2,4     form 20:25 21:3      gather 56:19       29:21 35:2        67:7 72:23
   75:4                21:21 22:7        general 22:13      42:1 44:11       happen 39:14
files 73:5             29:23 32:15         22:14 24:10      74:15             51:14 53:19
filing 82:16           33:1 34:16        general's 4:16   gotten 27:2         74:21 77:7
finally 54:4           35:8 40:1           13:25 82:5     government         happened 15:4
financially 81:12      49:12 65:21       generally 24:15    11:8,9            15:7 16:3,4,6
find 56:13 82:11       68:14 76:25       gentleman 44:9 governor 9:16         17:14,22 18:25
finding 57:11          77:22 83:5          44:15            9:17,20,24        20:9 21:9
fine 27:23 35:2     formal 19:21         gentleman's      grand 9:6           22:24,25
   36:21 50:6       forth 44:14            62:16          granddaughter       38:6 43:23
   61:18 65:10,15      76:18             gestures 39:2      23:18,18 77:18    50:12 51:19
   66:3             foster 40:20         getting 72:13    grandparents        57:25 59:15
fire 62:5           found 64:22          Gill 4:3           30:19 33:23       61:11 62:8
first 7:19 16:15    Foundation 4:6       Gillian 4:5      great 46:6         happening 31:9
   34:23 40:19      Fox 17:25 76:21      give 15:12 18:1  ground 7:10         47:19 57:18
   54:3 61:22       free 23:8 33:19        20:18 33:22      68:6              57:20 59:21
   63:15 68:4          34:6,7,10,13,14     34:1 36:13     Grove 49:3         happens 36:22
   71:24               34:20 35:5,6        37:9 40:9      guardian 25:18      43:16 58:3
FISHER 4:11            40:15 43:8          41:18,25 44:11   31:2 41:23       happy 21:3
five 13:1 36:12        70:11               52:25 62:14    guardianship       hard 35:12
   36:15,15,23      freeze 62:5          given 27:11 36:3   23:16 24:18       57:24 74:18
   39:15            freezing 62:6          52:23 79:25      30:16 42:15      harshly 72:25
fix 21:4 61:16      Frequently           Glenda 6:7         59:6 78:14       head 17:25
flawless 58:15         58:19             go 7:17 9:6      guardianships       28:10 44:14
Fleming 4:16        friend 67:6            16:13 23:9       78:11             49:4 76:15,19
   6:3 14:10        friends 15:16          34:6,7,10,13   guess 16:19        heading 37:13
   20:25 21:21         17:2,4,7            36:10 50:2       50:12            hear 9:3 30:23
   22:7 29:23       frightening            55:16 56:12,21 guilty 69:18        35:11,15 41:22
   33:1 34:16          37:22,23            56:25 57:4                         41:23 61:15
   35:8,15 40:1     front 63:20            61:19 62:3              H          71:25 72:7
   49:12,24 50:3    fruitful 73:21         63:3 78:17,20 Hale 6:2 21:24      heard 15:18
   51:17 61:13,17   full 39:21 41:19       79:9             22:16 23:2,5      19:22 30:22

                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 90 of 100
                            DOUGLAS GASTON 2/26/2021

  41:19 57:16      Houston 6:20        46:12                69:3           jobs 7:22,25
hearing 9:5,6       11:2             individuals 16:6     intoxicated 71:8   8:4 10:17
  12:23 23:23      hundred 36:13       16:8 18:8          involuntarily    John 4:16 14:7
  23:23 24:17       36:14 77:6         26:20 28:9           68:13            82:5
  26:6 30:17       hypothetical      indulging 79:10      involve 7:23     join 21:1 22:9
  31:21 35:13       50:1             influence 43:17      involved 24:5      50:3 51:17
  41:16,17,19,20                       43:19 45:5           30:21 36:2       68:16
  41:22 42:15                I         69:23 70:2         involving 23:17  joining 68:18
  58:22 60:21      idea 50:7 52:13     71:8                 34:1 75:18     joy 74:16
  60:22 62:1       identity 12:7     information            77:17          judge 6:3 8:10
  72:9 78:8,12     illegal 32:5,9      41:14,25 47:15     Isacks 4:5         8:14,16,17,19
  78:13            Illinois 3:15       49:20 50:11,11     issue 15:3 31:18   8:24,24,25
hearings 9:9       imagine 56:1        50:14 51:1         issues 13:6        9:2,7,13,21
  78:5,7           immediately         52:7,16 78:22        55:17            10:3,8,17,18
heart 12:9 74:16      37:5 59:16     inherent 40:4                           10:22 11:11
held 37:5 38:12    important 12:8    initial 8:19 9:3,4            J         13:18,19 14:6
  39:14,18 43:10      12:25 46:2     initially 16:2       Jack 14:10 35:11   15:23 16:1,10
  44:25 46:7,10       72:12            55:3 77:14           83:15            29:2 32:14
  56:15 61:23      impress 64:3,4    initials 75:18       jack.fleming@...   36:5 46:4,17
  68:13            improper 50:1     injuries 22:16         4:18             47:15 51:9
help 26:10,11,14   in-depth 21:12    inquiring 23:23      jail 22:25 23:11   59:20 65:18
  47:10 67:7       in-person 16:4    inside 33:14           26:16,20 27:4    68:19 70:8,9
  74:22            inappropriate     intellectual 11:18     27:15 39:8       75:5 76:6,12
helping 79:9          63:5 66:15     intend 26:2            43:25 50:7       76:16
high 33:25 58:2    incident 17:14      53:7,9 54:8,9        51:10,20 53:1 judge's 7:3 9:12
  58:12,13,16         60:23 72:19      54:16 72:14          68:5           judges 8:18
  59:15 60:2       incidents 18:11   intended 54:15       James 4:5 6:6,7    10:12 15:11
highest 58:7          20:19            65:4                 18:20,23 19:2    47:21 63:20
hired 17:21        include 17:16     intending 42:22        19:13,18 28:16   73:11,25 74:4
historical 11:25      39:16          intent 42:3          Jamie 1:18 3:14    74:7
hold 38:18         included 27:12    intention 34:23        4:22 5:5,9     judgment 32:17
  44:24            including 8:20      41:6,10,13           76:21 79:10      32:18,21 53:15
holding 37:12         9:3 10:19        42:14                81:3 82:21     judicial 8:15
  38:21 39:8          22:21 29:5     interest 10:2,5      January 9:14       15:20 32:18
  76:14               32:2 38:14       24:11 57:11          12:15            69:4 72:1 73:7
home 9:22             39:1,2 50:5    interested           Jean 17:8          73:17 74:10
  23:9 30:17          65:25 73:22      23:16 25:10        Jefferson 4:17     75:4,13,16
  31:4 32:4        incredibly          81:13                82:6           Julee 17:9
  40:20 57:4          73:23          interesting 12:11    Jennifer 6:7     jumping 31:6
homeless 62:4      indicate 5:21       19:8 72:4            18:14          June 23:4,13,24
Honor 51:22           82:14          interrogatories      Jim 15:21,23,25    25:2,5 26:6
honorable          indicated 13:23     14:13                16:10            37:3 49:8,22
  64:13               84:6           interrupt 44:23      Jo 1:18 3:14       52:7 55:1
hope 47:16         indication 32:8     50:9 60:4            4:22 5:5 81:3    58:22 71:14
hopefully 73:21    indictment 9:6    intervening            82:21            76:8,23
hours 3:12         indigent 62:1       19:25              job 8:12 9:15    jurisdiction 8:19
house 40:12        individual 44:3   interviewed            11:20 74:17,18   9:11,12

                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 91 of 100
                           DOUGLAS GASTON 2/26/2021

jury 9:6          52:18,20 53:1      78:24              28:10 31:25      Market 4:12
justice 6:21      53:22 54:18     leg 37:14             46:16 48:11      Matt 9:18
  72:14           54:19 56:17     legal 15:21 19:14     73:21            matter 24:10
juvenile 8:21     57:3,5 59:14       24:25 32:5       longer 19:13        76:11 82:18
  35:25 40:17     60:1 64:1,6        33:2 39:17         32:24 43:8       matters 8:20
                  68:12,13,21        40:2 49:13       look 36:10 37:16    9:4,10 36:4
         K        70:3,8,19 71:3  legalities 19:11      39:1,1 55:22      48:2
Kayla 4:4         72:5,8,13 73:4  legislature           62:7             mean 26:13
Kayser 4:11 6:5   73:5,10 75:7       78:10            looked 16:20        28:8 37:10
  6:5 20:13 21:1  75:10,22,25     let's 23:3 55:13      39:4              59:1 61:6,7
  22:9 35:11,17   75:25 77:5      letter 13:6,17,19   looking 28:6       means 19:14
  49:25 51:6,8    79:12,15        letting 65:25         37:12            meant 56:24
  51:13 68:16,18 knowledge        level 29:5 68:6     lost 28:16         meet 15:23
  79:20 82:22     22:18,23 23:4      71:23 74:3,3     lot 18:1 20:10     meeting 16:4
KC 75:18          49:21 50:14     Lewis 17:10           27:9 34:1         74:11 75:16
keep 21:16                        liberty 37:2          36:16 61:25      Melissa 28:14
keeping 42:6              L          39:21,22 60:5      70:18            members 17:16
kept 43:7,7      lady 30:15       licensed 7:12,14    Lots 78:7           17:24
kidnapping       language 32:13      7:20             louder 60:7        memo 32:19
  59:5             65:5           life 72:5           loudly 44:17,21    mention 12:14
kids 11:19 31:15 late 66:1,5      light 58:25         Louis 3:18 4:7      38:23
  34:1 40:12     law 7:15,17,20   Linda 18:17           4:12,23 82:2     mentioned
kind 50:21 64:7    7:23,23 8:4    Lindsey 19:17       love 74:22,22       15:16 58:1
  73:10 76:17      26:17 73:22    Line 84:8,10,12     Lowry 46:4,17       69:3 71:12 73:1
Kinder 1:18 3:14 lawful 6:12         84:14,16,18,20     47:15             76:19
  4:22 5:5,9     lawfully 39:8       84:22            lunge 37:10        mic 35:19
  81:3 82:21     lawsuit 13:11    lines 31:19 40:12     38:14,15,24      microphone
knew 29:9 67:5     20:24 21:19    list 17:3 60:3      lunged 37:4         72:10
know 7:9 13:2      21:25 22:6,12 listed 23:25         lunging 37:8       Mildred 17:13
  15:19 16:20    lawyer 18:5      listened 31:24        38:12            mind 33:15
  17:3 19:5,7,23   65:19             31:25 58:21                          59:18 60:10
  20:8 22:8,24 layout 68:9           64:1 67:8               M            74:24
  23:1,10,15     lead 9:4            71:24            main 39:7          mindful 71:22
  25:21 26:23    learn 55:9       litem 25:18 31:2     43:22 62:13       minds 12:3
  26:25 27:4,6     73:23 74:25       41:23             69:7 71:13        mine 29:17
  27:8,9,16,19     75:1           litigant 32:21       73:10             minutes 13:1
  28:6,8,10,17   learning 55:7,10 litigation 4:22     making 12:19        39:15 59:10
  28:20,22         55:14             8:20 82:1,16      28:24 44:17       minutes-ish
  29:9,12,24     leave 34:14,20 little 7:18 8:21       64:25 65:13        46:18
  31:8,20,22       35:6 37:2         12:6,24 35:17     66:19             misdemeanor
  33:3 39:5        43:8 59:7 71:4    40:10 41:2       mandatory 10:9      48:23 69:23
  43:5,7 44:3,13 leaving 37:4        42:6 60:7,14      10:11             Missouri 1:1 3:1
  45:19 46:15    led 37:11           74:16,24         manner 5:20         3:14,16,18 4:6
  48:11,12,13,19 leeway 34:1      local 9:7            63:19              4:16 6:20 7:15
  49:4 50:5,19   left 17:12,20    locally 11:1,1      March 82:4          7:19 8:3,11,13
  51:1,19,23       39:11 55:2     long 7:14 9:13      Marci 17:17         8:15 10:12
  52:4,16,16,17    63:1,2 70:21      16:21 18:3       marked 2:10         15:12 22:1

                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 92 of 100
                            DOUGLAS GASTON 2/26/2021

 82:2,5              55:19              20:25 21:21      officially 19:9    orally 76:24
mistake 35:25      needed 13:22         22:7 29:23       oftentimes         order 25:10,24
misunderstood        26:18 42:18        33:1,20 34:16      69:17              28:24 32:12
 66:22               45:10 47:10        35:8 40:1        okay 7:4,25          32:15,17,21
mitigating 45:6      59:14 79:11        49:12,25 51:6      9:23 11:15         33:13,14,16,19
 45:15,23          Neil 17:17           65:21 68:14        13:15 15:25        36:4 38:20
MO 4:7,12,17,23    neither 81:8         76:25 77:22        16:8,11 18:4       39:4,6,8,17,24
 82:6              never 32:19        objecting 35:12      19:5,16,18         40:4 41:4,8
Molly 4:4            39:14 50:6       objection 22:8       20:23 21:2         43:25 45:17
moment 74:15         58:13 61:5         22:9 34:17         24:7 26:13         45:18,20
moments 79:7         72:2               40:2 49:13,24      28:7 30:4          48:20 49:23
Monday 47:8        new 19:10,12         51:13 61:14,16     34:5,7 35:23       50:16 51:2,3
monitor 7:7        news 16:16,22        68:16,19 77:1      36:7 43:15,21      52:22 53:7,9
months 18:5,7,9    night 38:3           77:23              45:2,9,19 46:1     53:12,24,25
 19:23             noble 73:23        objections 5:20      47:14,22           54:5 59:5,25
Morris 4:6         Norma 1:5 3:4        21:18 51:11        48:16 52:6,10      67:22 76:24
Mosley 17:17         3:18 6:1 21:24   observation          52:15 53:2,5       77:3,4,9
motion 36:17         23:1,5,12 25:6     23:7               54:7 55:24         79:25
 48:2,3 62:17        28:24 30:7       observations         56:23 59:1       ordered 32:23
 71:11 77:8 78:8     32:10,23 35:4      50:18              60:14 61:10,18     33:18 35:4
Mountain 11:2        37:1 39:20,25    observe 24:7,12      64:16 65:17        43:6 45:1
 49:3                40:23,25         observed 51:1        67:3 68:18,20      47:15 49:11
move 65:7 66:2       49:10,22 51:4    observer 46:12       69:2 71:12       ordering 42:21
moved 12:16          52:7 55:2,13     observing 24:2       73:7 76:19,22      45:2 76:22
multi-panel 27:1     55:23 57:13        45:3 72:6          77:2 78:15,21    orderly 21:17
 29:25               78:23 82:8       occasion 72:20     old 59:25          orders 35:24
                     83:17 84:3       occasionally       Olive 4:7            77:11,15
        N          Norma's 55:11        43:16            once 32:23         ordinarily 60:7
N 2:1 4:1          North 4:23 82:1    October 49:7         33:18,18 34:8    original 82:12
name 5:22,25       notarized 82:16    odd 71:25            35:4 52:5        Originally 12:16
 6:16 15:11        notary 5:5 79:14   offended 65:4        62:25            outcome 81:13
 28:13,14            82:14 83:13      offending 65:2     ones 17:19,22      outside 8:4 11:11
 76:20 83:6        notice 12:20       offered 79:5         47:25 49:3         50:20 66:24
named 30:15        noticed 12:15      office 4:16 6:24     58:6,7 76:10     outward 12:8
names 17:6,8,9       37:7               13:25 17:16,22   open 24:15,20      oversaw 29:5
 17:10 49:4        number 29:3          47:3,5 48:7,9    opening 64:12      oversees 15:11
Nancy 15:23          44:22 50:5         48:22,24,25        66:15,17         oversight 15:9
narrative 21:22      53:19 65:24        49:1 55:17       opens 65:12
nature 22:14         65:24 68:22        59:3 61:1          66:13                   P
 24:23             numerous 47:7        62:13,14 68:4    opportunity        P 4:1,1
necessarily          47:21 62:20        68:5,7,10          37:9 79:15       p.m 5:1 80:3
 39:17                                  82:5             opposing 41:24     P.O 4:17 82:6
necessary 25:1         O              officer 52:11      option 66:24       page 2:2 79:24
 83:5           o'clock 3:12,13         53:14            options 41:15        82:12,14,16
need 13:1 17:10 oath 5:18 37:10       officers 50:8        66:21              83:15 84:8,10
 20:17 32:21      46:22               official 25:10     oral 38:24,25        84:12,14,16,18
 50:12 55:18,18 object 20:13,18         75:14              77:14              84:20,22


                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 93 of 100
                             DOUGLAS GASTON 2/26/2021

paid 39:9 65:5       68:22 69:8        pleadings 37:8      power 40:4           36:23 46:9
Pamela 6:8           69:20 71:4        please 5:21 13:2      41:8               71:25 74:14
 18:12               72:7,13 74:8        21:17 47:17       practice 7:14,20     77:10 79:12
pandemic 78:1        74:20,22 76:3       82:11,13,16         7:23 73:22       probate 8:21
parent 58:5          79:7              podium 44:19        practiced 63:20      77:16
parents 30:18      percent 77:6          69:21             prayer 64:7,10     probation
 43:14,18          perjury 83:7        point 12:2 19:1     pre-docket           48:22,24 49:1
parents' 17:8      permissible           19:12,23            64:6             probationers
parking 61:25        44:19               34:25 37:20       prefer 65:7          48:21
parole 48:24       person 5:18           41:9 45:6,8       preferably         problem 50:6
part 39:16 45:3      27:5 39:18          46:13 57:12         32:17              50:19 52:25
 48:18               50:18 71:2          62:16,23 64:3     preliminary 9:5      65:14 66:18,19
participating        78:6,6              64:4 70:15          9:5 78:7           67:24 70:5
 5:11 64:6         personal 22:23        76:5              preparation        problematic
particular 18:3      23:4,7 49:21      points 62:21          14:8               69:12
 60:24 61:9          50:11,25 74:2     police 50:8         prescription       procedure 27:8
 64:24 65:14       personnel 27:4        53:14               27:7,12,13       procedures
 74:13 77:5          29:13             policy 30:23          32:8 55:22         26:23
parties 3:14       persons 25:10         54:19,23,24         56:14            proceeded
 23:20,25            29:13             political 11:10     presence             44:20
 24:21 36:16       perspective         poor 58:25            50:20 52:5       proceeding
 48:1,5 81:9,12      59:21 70:14       population          present 5:15         5:16,20 23:17
party 5:18 36:17   phone 64:21           24:11               51:9 77:8        proceedings
 36:18,20 40:5       67:5 82:2         Portia 4:11 6:5     presented            24:8,14
 41:6              physically 5:15       68:17 82:22         23:22            proceeds 11:20
party's 65:19        49:10 77:25       portion 32:2        preservation         11:21
passing 21:7       piece 11:18         portions 32:1         13:5,17          process 62:22
patience 46:18     pkayser@fpss...     portray 72:15       preside 47:21      produced 3:11
Patrick 4:16         4:13              posed 57:5            77:16              6:12
 82:5              place 10:7 29:7     position 18:25      presiding 13:19    promise 79:3
PATTERSON            42:19               62:15               14:6             promised 79:4
 4:11              placed 42:2         positive 27:11,17   press 15:4         promising 63:7
penalty 83:7       placement 31:3        29:16 43:11,18    pretty 21:12       prompt 12:25
pending 3:17         31:10,13 34:5       44:1 45:11,21       24:24 50:4       property 61:25
 47:6                34:24 40:6,13       56:2                62:12 74:18,21   proposed 77:9
people 10:5 12:1     40:19,21 41:7     possible 19:2         79:9             prosecutors
 12:2 15:6,15        41:15 43:3,3        20:21,22 21:17    previous 21:6        63:3
 16:25 17:3,6,7      57:11               57:4 67:25        previously 10:2    protocol 27:19
 17:12 24:7,10     places 28:2           77:13             primarily 10:20      29:13
 24:13 27:6,24       49:5              possibly 18:24        15:17 18:7       protocols 26:23
 28:17 29:14,18    Plains 49:2           41:24             primary 28:11      proudest 79:7
 30:25 36:4        Plaintiffs 1:6,14   Post-Dispatch         49:3             proven 30:1
 39:14 43:2,6        3:5,19 4:2 5:3      15:5              prior 82:16        provide 17:5
 43:17 54:20         6:1,13            postponing          private 48:22        27:12 41:14
 57:21 59:19       planning 42:8         41:19               49:1             provided 16:3
 59:24 60:4,6      plea 69:18,23       potential 63:8      probably 17:25     public 5:5 24:15
 60:17 64:4          69:24,25            70:18               34:5 36:15,22      24:20 60:21

                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 94 of 100
                           DOUGLAS GASTON 2/26/2021

 60:24,24 61:1    76:11             37:1 38:23          6:17 12:15       remained 76:6
 61:3,6,20      questions 2:4       39:20,23 42:3       25:22,23         remarks 38:24
 62:9,13 63:1,2   6:15 12:14 47:7   52:4 53:11,24       31:21,23 38:17     38:25
 64:5,14,21,24    50:21 55:18       57:7 58:9           46:21 57:23      remember 10:21
 65:3 66:1,10     57:3 69:24        74:2,23 84:9        63:4,4 73:17       11:8 13:8,10,13
 66:10 67:21      79:6,8,20         84:11,13,15,17      78:18,20,21        16:14,15,17,17
 67:23 72:20    quickly 60:22       84:19,21,23         80:1               16:22 17:6,21
 73:13,22       quiet 35:19       reasonable          recording 31:21      18:2,8 19:3
 82:15 83:13    quit 48:9           50:15 51:2,3        58:21 64:2         55:11,14,15,25
published 11:16 quite 14:24 21:9    52:2,8,12,21        67:8 71:17,25      57:19,22 67:1
pulling 71:1      27:9 48:10        53:3,12,16        recordings           67:2,18 76:1
punish 57:9     quo 19:14           54:1 57:1           71:23            REMOTE 1:14
punishing 42:8                    reasonably          recuse 75:23         3:10
 42:10,14               R           53:17,22          recused 75:17      remotely 3:14
punitive 42:7   R 4:1             reasons 32:16       reduce 45:13         5:11,12,16,18
 42:22,24       Rahmeyer            39:18 50:5        reduced 45:16      removal 15:10
purpose 25:25     15:23 16:1,10   Reaves 4:9 6:7        81:7               19:21
 33:6 40:7        70:9              18:20             reference 37:8     removed 18:25
 42:4,5,8,22    raise 58:14,17    recall 17:2,23      referring 16:9       19:5,7,9,14
 42:25 43:1       71:22             18:9 19:1 20:21     32:5             render 83:5
 57:9           raised 27:10        21:10,12 26:5     reflectiveness     replied 65:10
purposefully      63:12 71:13,15    26:10 31:18         79:2             reporter 3:16
 66:14            72:18             32:1 40:11        refused 64:14        4:21 5:6,9,10
purposes 11:24  raising 60:20       45:17,24 48:4       66:5               79:21 81:1,16
 30:5             67:11             55:5,6,6,10       refusing 62:21     reporting 5:16
put 12:3 43:25  ran 20:2 28:16      56:2 57:18,24     regard 58:15       represent 62:10
 45:25          rare 43:23          60:20 61:2,2      regarding 41:15    representative
                re-evaluate         64:5,8 67:11        60:21 71:13        8:1
        Q         74:15             67:12,22 74:13      78:11            representatives
qualifications  reach 17:2        receive 13:5        regular 54:20        69:4
 28:19 29:7,11  read 15:18 22:21    40:20             rejected 66:23     represented
 29:12            28:7 82:13      received 13:8,13    related 13:6         62:16
qualified 29:9    83:4 84:8,10      13:19 30:16         47:10 81:9       representing
 29:10            84:12,14,16,18    58:8              relation 68:2        33:10
question 14:1     84:20,22        receiving 13:16     relative 40:19     request 9:1
 19:8 21:4,16   reading 73:16       13:16 36:20         81:11              30:16 31:11
 21:23 22:10      84:5            recess 12:24        relatives 57:8       40:11 70:12
 25:19,20 27:9 ready 78:16          13:1 46:3 79:11   released 56:16     requested
 30:2 35:9      realize 63:8      recollection          62:18              27:21 31:12
 42:20 50:17    really 12:8 14:4    25:14,18 31:2     relevance 20:13      48:5 71:10
 50:23,25 51:5    18:7 19:15        44:10 55:20         61:13,17 65:22   require 74:7
 51:16,18,19,23   32:20 33:21       56:22 62:8        relied 30:2        required 13:24
 52:15 53:7       35:19,19 57:9     67:4,15 73:9      religion 65:20       29:4 74:3
 54:2,3,7 57:5    57:11 60:8        76:11             religious 65:1,2     78:13
 66:18,22         67:2,22 70:11 reconvene               65:19 66:16      requires 73:18
 69:16,22         70:14,20 79:8     47:15             remain 56:15       requiring 13:21
 70:21,25 71:9 reason 27:10       record 5:22           63:3             research 69:10

                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 95 of 100
                             DOUGLAS GASTON 2/26/2021

reserved 5:7         12:13,19,20         34:19 35:14,16 seated 7:2         shut 60:8
respect 61:4         13:3,4 15:10        35:20,23       second 43:5        side 16:2,13
  66:19              19:15 20:3,6,8      40:8 46:15,20    68:5               25:19 30:19
respectful 46:2      21:18 23:20         49:19 50:9     see 27:6 43:4        31:22
  63:9,16 74:7       32:16 35:21         51:11,14,16,21   55:17 59:21      sides 37:15
respectfully         38:20 42:17         61:15,18 66:4    72:7             Sigman 4:9 6:7
  72:13              43:4 46:15,20       68:20 77:2,24  seeking 40:5,13      18:23 19:18
responding           48:17 60:20         78:15,20,21    send 53:18           20:4
  72:10              70:15,17            79:1,5,18,23   sense 22:13        sign 77:9 79:14
response 13:16       76:20 77:24         82:22            37:23              82:14
  21:22 49:23        79:13             rule 9:8 48:3    sent 43:5 54:20    signature 5:7
  50:15 71:18      ring 60:23          rules 7:10       seriously 60:1       79:15 82:12,14
responses          roadway 71:4        run 29:18 33:25  served 14:18         82:16 83:15
  22:21 79:2       roam 76:18            58:2,7,12,13     21:8 23:21         84:25
responsibility     Robert 20:20          58:16          services 4:22      signed 55:18
  40:17,18 59:18   Rock 7:18                              48:22 49:2         77:10
  73:25            Rogers 1:5 3:4              S          82:1,16          significant 32:1
responsive           3:18 6:2,2        S 4:1            set 11:20 42:15      61:23
  79:2               21:24,24 23:1     safe 42:6,19     severe 63:21       signs 70:2
rest 17:22 65:12     23:2,5,5,12,12      43:2,3 57:11   shaking 44:13      Sillaman 17:18
restrain 49:10       25:6,6 28:25        59:20          Sharon 6:8         similar 9:9
  49:17,17,22        28:25 30:7,9      safety 60:2,19   Sheet 84:1           55:15 64:11
  50:15 51:3         31:7 32:10,10       60:19 63:14    sheets 82:12,14      65:5 66:12
  52:4,8,13,22       32:23,24 35:4       74:20            82:16              69:15 76:23
  53:3,12            35:4 37:1,1,4     sake 73:20       Shelly 17:12       Sincerely 82:19
restrained 52:2      38:1 39:19,20     same-day 12:1    sheriff 14:18      sincerity 65:19
  53:8,10 54:8       39:25 40:9        sat 71:24 72:2     18:24 19:3,10    singing 12:1
  54:9,16,21         40:22,23 41:1     save 64:13,13      19:12,13,16,19   sisters' 17:9
  56:24              41:1,4,17 49:10   saved 13:24        20:5,9 26:22     sits 66:14
restraining 54:1     49:22 51:4        saw 51:23 52:3     28:16 49:17      sitting 43:19
result 36:19         52:7,17 54:8        52:6,17,18,21  sheriff's 17:24      65:12
  42:9 45:14         55:2,2 56:14        53:2 71:2        26:15,18 29:17   situation 36:3
  51:2,3 56:6,8      57:13,14 59:2     saying 31:12       43:7 48:7,9        59:12 69:7
  56:9 74:12         69:7 76:11          34:12 58:4       54:21 56:5         74:25 76:23
results 28:4,8       78:23,23 82:8       63:4             59:4 68:2,5,7    six 18:5,7,9
  41:11,24 42:22     83:17 84:3        SAYLER 4:11        68:10            Smith 4:11 15:21
  42:24 55:7       Rogers' 23:18       says 6:13 36:20 shocked 67:15         15:23,25 16:10
retirement 10:10     33:15 58:10       scared 59:9      short 46:19        smoothly 79:9
  10:11 15:10        77:17             scene 65:13        78:19            softball 10:19
return 82:16       Rolla 49:2          school 7:17      shorthand 5:4,5    somebody 20:5
returned 55:3      room 26:5             61:25          Shortly 75:16      someone's
review 14:12,15    roster 17:11,18     science 11:10    show 24:12           68:12
  15:20 79:13,17   Rothert 2:4 4:3     Scott 19:17 20:2 showed 25:9        somewhat
reviewed 14:11       5:25,25 6:15      screaming          28:5 31:20         24:13
  14:13              20:15 21:2,15       39:15            45:16 55:22      soon 71:4
rewarding 73:21      21:23 22:10       screens 27:3       56:1 66:8        sorry 29:1 47:22
right 7:8 8:4        30:4 33:3         seat 7:3         shown 56:1           49:8 51:7,8

                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 96 of 100
                              DOUGLAS GASTON 2/26/2021

  61:15 68:17         69:13,15         subscribing        system 63:17        32:12 33:9
sorts 8:20          stars 12:1           84:5                                 36:20,22,25
sound 64:2          start 55:13 62:5   substance 83:5              T          40:5,7 41:4,9
  74:17             started 46:12      suffer 64:25       take 12:24 13:1     41:11,24 42:9
sounded 29:8          64:9               65:9,11            13:2,15 25:7,9    43:11 44:1
  71:17 72:3        state 3:16,18      suffered 22:16       27:23 32:20       45:11 49:10
sounds 12:11          6:16 7:15,19     suggested            33:9 36:20        52:11 55:7,11
Southern 1:2          8:1,2,2,10,12      69:12              36:22 46:16       55:14,21 56:1
  3:2 22:1            15:12 27:2       suggestion           50:8 56:8,11      56:6,9 68:24
Southwest             30:2 39:17         70:22              65:7 69:5,25      70:18 71:10
  10:25               48:24 64:21      suit 9:10          taken 1:14 5:4    tested 25:11,15
speak 47:2,20         65:3 66:1,10     Suite 4:7,12         5:10 13:22        26:21 27:11
speaking 16:15        67:5 83:1        summoning            46:19 52:5        29:15 30:13
  16:22 17:6        States 1:1 3:1       61:3               57:6 58:5         31:4,15,17
  33:6 77:25          21:25 64:13      supervising          59:5 60:1         32:24 33:19
special 36:1        stating 5:22         48:23              63:21 75:13       34:15,21 35:5
specifically        status 19:15,20    supervisors          78:19 81:6,10     36:5 39:25
  56:20 57:23       statutes 78:10       27:2               82:11 84:4        40:14 43:6
  70:9              stay 31:15,16      suppose 48:3       talk 14:20 61:4     44:7 45:1,4,21
specified 32:7        42:19            supposed 27:13     talked 17:15        52:14,19 53:6
speculate 51:22     staying 31:18        69:25,25 71:5      47:9 58:10        69:14 70:5,8
  52:1                44:12 66:24        71:6               67:23 76:14       77:13 78:24
speculation         stealing 61:24     Supreme 64:12      talking 51:11     testimony
  34:17 35:9          62:4               66:17              61:8 65:17        22:22 24:24
  36:2 50:1 51:8    step 19:22 70:7    sure 9:22 12:19      68:24             81:5,6
  51:24             stepped 20:8         13:20,24 14:1    taught 10:20,21 testing 26:11,16
speculative         steps 13:22 31:6     14:3 17:1,21       10:24 11:2,5,7    26:22,24 27:7
  33:21             stipulate 5:23       19:15,24 21:6      11:9              27:16 29:13,13
spoke 13:18           6:1,4,6            21:9,12,14       taxing 74:21        29:21 36:17
  15:19,21 17:24    STIPULATED           24:9 27:5,8,11   technological       39:20 42:4
  19:2                5:2                27:14 28:18,21     78:1              44:1 47:17
spoken 15:2         stipulation          28:23 29:3,6     tell 7:25 16:13     49:2,23 50:16
  18:4,6 59:13        77:12              29:11 31:23        17:5,19 20:23     52:22 53:25
sports 10:19        stomped 44:16        33:10 39:5         21:3,6 33:15      54:5,21 69:8
ss 83:1             stood 31:8,14        40:19 46:7         37:9 47:17,22     71:13 76:22
St 3:18 4:7,12,23     59:16 62:3         59:15,19 60:3      47:23 50:13       77:3
  82:2              story 16:16,23       60:11 61:5         61:10 62:7      tests 28:7 42:21
stand 60:4          straight 9:7         62:12 66:19        68:1              43:18 47:25
  64:14 67:16,18    Street 4:12,23       67:18 69:10,15   telling 34:8        48:8,20,22
  67:21 69:20         82:1               72:15 76:2         50:21 52:3        49:6 57:5,15
standard 27:1       Subject 22:8       surprise 9:25      term 20:5         Texas 6:20 8:10
  32:13 54:24         29:24 34:17        10:1             terms 5:23 6:1      8:14 10:17
  69:24               35:9 40:2        surprised 69:9     test 25:7,9,25      19:10 24:8,14
standing 70:10        49:13 61:13        72:22              26:18,19 27:1,1   47:18,20 68:1
stands 65:13          65:22 68:15      swear 5:23           27:20,22,22       78:2
  66:14               77:1,23          sworn 3:11 6:9       28:3,4 29:19    thank 12:12
Starry 44:5,6,8     subscribe 83:6       6:12 81:6          29:25 30:3        21:15 51:15

                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 97 of 100
                             DOUGLAS GASTON 2/26/2021

  54:7,10 68:19      38:2 52:11          12:5,6 79:3        16:6,8,11 50:21 20:2
  71:12 79:10,18     53:18            totality 38:13        56:16 61:9    unreasonable
  79:20 82:18      three 37:20           72:8               75:8 76:9,18    38:11 49:9,16
Thanks 35:17         62:2 76:10       towns 49:5          tying-up 78:15    49:21
thereon 83:6       three-minute       training 29:6       type 24:17      unreasonably
thereto 81:12        78:17               58:8               59:12,14 64:10  22:16
  84:5             thrilling 79:5     transcribed 5:6       68:25         unruly 59:25
thing 39:2 58:2    time 10:16 14:24   transcript 21:17    types 34:2 46:9 unusual 24:7,11
  59:8 72:6          15:1,6,24 16:7      79:21 82:13        58:5            24:13 38:10
  79:7               16:21 17:2,10    transcripts@al...   typewriting 5:6   39:11,13
things 9:9,12        17:12,20 18:3       4:25               81:8          updates 78:1
  16:5 21:11         18:10 19:9       transferred         typically 27:21 upset 33:23,24
  24:23 28:5         23:6,9 25:5,8       64:24              41:12,21        38:4,4
  32:3 47:10         26:6,15 27:23    treasurer 8:2                       Upton 31:2
  53:19 55:18        28:10,12,15      treat 74:7                 U        urgent 47:9
  59:18 73:10,14     31:1,25 35:12    treated 72:13       ugly 24:24      use 27:3 28:3
  73:15,18,19        44:13 45:13         76:4             unacceptable      30:17 31:5
  74:5,20 78:3       48:10 55:1       trial 82:17          64:23 66:8       32:4 39:3
  78:4,8,16          56:2,5,17        tried 72:11,15      uncle 23:19       42:22,24 49:3
think 8:6 13:14      57:12 70:23         73:19,20         uncontested       64:11
  14:22 15:16        71:9,11 72:21       74:24 75:1        23:22          uses 11:25
  17:11 18:13        75:12 76:8       Tripp 4:9 6:8       undergo 32:11     64:12 66:17
  19:18 20:2,3       78:11 79:1          18:12            underneath      usually 36:19
  21:10 26:8       times 11:9 24:21   TRO 12:23            68:3             70:4 76:15
  27:14,15 28:12     33:25 36:9,23    trouble 44:12       understand 12:7   77:7
  28:15 32:13        36:24 44:20      true 20:7 32:25      21:2 22:11,13
  34:5,9,18 35:1     44:22 64:3          51:1 63:22        33:24 42:20            V
  38:25 39:23      timing 19:1           66:4,6,7,23       46:21 54:13    v 82:8 83:17
  41:5,12 45:17    today 5:11 6:19       74:8 83:5,7       69:19 71:1       84:3
  45:18 46:1,6       12:22 14:25      try 18:2 21:16       73:16,17 77:13 vague 20:25
  46:16 50:4         55:15 69:23         39:17 58:13,16   understanding     21:22 22:7
  55:20 57:17      today's 14:8          60:3 62:14,18     5:14 20:23       29:23 76:25
  58:4,24 60:11    told 28:7 34:9        64:3 65:25        21:19 22:5,12    77:22
  62:2,11 65:17      34:10,25            71:22             23:8,17,19     validity 65:18
  66:22 67:13        43:18 44:19      trying 10:20 11:8    29:18          varied 27:25
  67:14,17 68:23     44:22 47:12         16:12 51:5,18    understood      varies 36:6
  70:6,11 72:12      56:12 58:7          53:20,21 57:9     13:20 46:14    various 10:19
  72:12 73:5         59:10,11 62:25      60:8 63:6,11      65:6             16:5
  74:14,25 75:8      63:19 64:21         63:25 64:4       undid 43:24     Vaughn 4:9 6:8
  75:11 76:19        65:3 70:19,24       67:1 69:18       unique 59:20    vehicle 71:3,3
  77:10 78:16        71:6 72:24       turned 25:19        United 1:1 3:1  veracity 22:18
  79:4               73:25               37:13,14          21:25 64:13    verbally 5:22
thinking 29:8,8    Tomaszewski        turning 49:8        University 7:18 versus 33:16
thought 18:1         4:9 6:7 18:14       62:23             10:25          video 7:7
  52:2 58:25       Tony 12:10         turtle 11:17 12:5   unlawfully      view 11:2 60:21
  61:21            top 49:4              12:6 79:3         22:15          views 65:19
threatened         tortoise 11:18     two 8:18 11:16      unopposed       violent 38:6,7,8


                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 98 of 100
                             DOUGLAS GASTON 2/26/2021

  38:10              70:21              79:4,17 81:4,6     36:9,23,24       77:21 78:2
Virtually 26:17     watching 60:7       82:13 84:1,2       48:13,18        2021 1:15 3:12
visit 68:7          way 12:14 19:1      84:25             years 16:19 29:3  77:21 82:4,11
visited 14:22        25:12 35:1        woman 62:1          48:15 72:1       83:16 84:4
  16:25              37:17 38:11       wonder 19:11       yelling 59:3     20th 23:4,13,24
visual 72:6          40:24 44:14,17    word 39:3          young 12:2        25:2,5 26:6
voice 58:17          44:24 61:2         44:20              30:15 63:18      37:3 49:8,22
  60:20 63:12        63:6,10,10        wording 39:10       72:25 73:11,24   52:7 55:1
  67:11 71:23        65:14 66:20       words 31:19                          58:22 71:14
voluntarily 32:11    69:7 72:3          38:25 39:5                Z         76:23
voluntary 32:11      73:10,12 74:14     40:11             Zoom 5:12        25,000 9:11
  32:25 33:16        76:6 78:7         work 6:22 10:17                     25th 8:15
                                                                  0
volunteered         ways 65:24,24       11:11,18 12:3                      26th 1:15 3:11
  33:5              we'll 36:20,21      51:12 64:23       084-003306        82:11 83:16
vs 1:7 3:6          we're 75:18        worked 67:6         3:15             84:4
                    WebEx 78:4,5,9      76:9              084.003306       280-3376 4:24
       W            went 31:22         working 28:10       1:18 81:4        82:2
wait 47:8            67:16 79:25        28:12,15                           28th 12:15
                                                                  1
waited 59:6         weren't 27:13      worried 37:24
 62:25 67:16                                              1:00 12:16               3
                     42:8 48:3          37:25 38:1,5,6
waiting 33:20                                             1:30 12:16        3:00 12:24,25
                     56:23              59:13
 62:9                                                     1:48 3:12           13:1
                    west 49:2 68:6     worrying 56:13
waive 5:19                                                1:50 5:1          314)561-3675
                    Western 1:1 3:1    worse 44:21
 79:15                                                    101-type 11:10      4:13
                     22:1              worst 38:15,16
walk 35:6                                                 1010 4:12         3rd 82:4
                    wife 14:22 18:6    worth 56:13
want 16:12                                                1130 4:7
                     62:2              wouldn't 14:25
 27:24 28:4,5                                             15 37:19 46:17            4
                    Wilcox 4:5          17:4 57:2 61:7
 33:10 34:12                                                59:10           4:24 3:13 80:3
                    William 6:2        wrap 78:16,18
 35:1 36:16                                               1650 4:12
                     21:24 23:2,5      writ 43:24                                  5
 60:11 65:10,11                                           1995 7:16,22
                     23:13,19 25:6     write 39:6
 65:14 74:1                                                 8:5             5:30 47:16
                     28:25 30:11       writing 16:3
 78:5,6                                                   1997 8:2          53 10:15
                     31:10,12,14       written 38:20
wanted 12:14                                              1st 9:14          573 4:18
                     32:10,24 35:5      38:24 39:4,8
 21:13 24:5          37:2 39:21         76:24 77:4,11            2                 6
 28:3 30:21,22       40:9,10 41:1,2     77:15             20 83:10          6 2:4
 31:3,4,9 33:7       55:2 56:20        wrongdoing         2004 8:3          6:19-cv-0334...
 33:21 34:14         57:14 78:23        20:10             2008 8:3            1:7 3:6 22:3
 37:9 40:14         Williams 17:13     www.alaris.us      2009 9:14         63101 4:12,23
 57:6 62:15         wise 75:1           4:24              2017 13:14 23:4     82:2
 63:2,3,15 66:1     wish 57:20
                                               X           23:13,24 25:2    63108 4:7
 76:3                64:2                                  25:5 26:6        65102 4:17 82:6
wanties 41:6        wished 23:9        X 2:1
                                                           37:3 47:19
warrant 9:1          47:7                                                           7
                                               Y           48:16 49:9,22
warranto 19:14      witness 3:10 5:7                                        70 10:13
                                       yeah 38:16          52:7 55:1
wasn't 56:13         5:12,15,24 6:9                                         711 4:23 82:1
                                        48:18              58:22 71:14
 57:3 60:11,16       35:18 46:21                                            751-8847 4:18
                                       year 13:13 16:17    76:8,8,23
 66:3 69:11          68:17 78:6

                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 99 of 100
                        DOUGLAS GASTON 2/26/2021

        8
800 4:24 82:2
842 1:18 3:15
 81:3
899 4:17 82:6
       9
906 4:7
98 8:2




                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
 Case 6:19-cv-03346-RK Document 141-4 Filed 04/30/21 Page 100 of 100
